Exhibit 10.1

 

201 MISSION

SAN FRANCISCO, CALIFORNIA

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

CA-MISSION STREET LIMITED PARTNERSHIP, a Delaware limited partnership

 

(“LANDLORD”)

 

AND

 

JAGUAR HEALTH, INC., a Delaware corporation

 

(“TENANT”)

 

SUITE 2375

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

BASIC LEASE INFORMATION

1

2.

LEASE GRANT

3

3.

POSSESSION

3

4.

RENT

4

5.

COMPLIANCE WITH LAWS; USE

5

6.

SECURITY FOR LEASE

6

7.

BUILDING SERVICES

6

8.

LEASEHOLD IMPROVEMENTS

8

9.

REPAIRS AND ALTERATIONS

8

10.

ENTRY BY LANDLORD

10

11.

ASSIGNMENT AND SUBLETTING

10

12.

LIENS

12

13.

INDEMNITY AND WAIVER OF CLAIMS

12

14.

INSURANCE

15

15.

SUBROGATION

16

16.

CASUALTY DAMAGE

16

17.

CONDEMNATION

18

18.

EVENTS OF DEFAULT

18

19.

REMEDIES

19

20.

LANDLORD DEFAULT; LIMITATION OF LIABILITY

22

21.

RELOCATION

23

22.

HOLDING OVER

23

23.

SUBORDINATION TO MORTGAGES; ESTOPPEL CERTIFICATE

23

24.

NOTICE

24

25.

SURRENDER OF PREMISES

24

26.

MISCELLANEOUS

25

 

i

--------------------------------------------------------------------------------


 

The following exhibits and attachments are incorporated into and made a part of
this Lease:

 

Exhibit A                                          Outline and Location of
Premises

Exhibit B                                          Expenses, Taxes and Insurance
Expenses

Exhibit C                                          [Intentionally Omitted]

Exhibit D                                          [Intentionally Omitted]

Exhibit E                                          Building Rules and
Regulations

Exhibit F                                           Additional Provisions

Exhibit G                                         Parking Agreement

Exhibit H                                         Form of Letter of Credit

Exhibit I                                              Disability Access Notice

 

ii

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (this “Lease”) is entered into as of August 30, 2018
(the “Effective Date”), by and between CA-MISSION STREET LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”) and JAGUAR HEALTH, INC., a Delaware
corporation (“Tenant”).

 

1.              Basic Lease Information.

 

1.01                                                “Building” means the
building located at 201 Mission Street, San Francisco, California, commonly
known as 201 Mission.  “Rentable Area of the Building” is deemed to be 511,449
square feet.

 

1.02                                                “Premises” means the area
shown on Exhibit A to this Lease.  The Premises consists of a portion of the
twenty-third (23rd) floor known as Suite 2375.  The “Rentable Area of the
Premises” is deemed to be 6,311 square feet.  All Rentable Area referred to
herein is calculated in accordance with the “Office Buildings: Standard Methods
of Measuring and Calculating Rentable Area” published by the Building Owners and
Managers Association International (BOMA Z65.1-2010) as interpreted and applied
by Landlord’s measurement firm to the Building.  Landlord and Tenant stipulate
and agree that the Rentable Area of the Building and the Premises as set forth
herein are correct.  If and to the extent that the Premises is exclusively
served by an exterior deck, such exterior deck shall not be deemed a portion of
the Premises for the purposes of the calculation of the rentable area of the
Premises for the payment of Base Rent, but such exterior deck shall be deemed a
part of the Premises for the purpose of Tenant’s indemnity and insurance
obligations set forth in this Lease.

 

1.03                                                “Base Rent”:

 

Months of Term

 

Annual Rate
Per
Rentable Square Foot

 

Monthly
Base Rent

 

Month 1 – Month 12

 

$

73.00

 

$

38,391.92

**

Month 13 – Month 24

 

$

75.19

 

$

39,543.67

 

Month 25

 

$

77.45

 

$

40,729.98

 

 

--------------------------------------------------------------------------------

** Subject to abatement pursuant to Section 4.02

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
this Lease.

 

1.04                                                “Tenant’s Share”: 1.24%

 

1.05                                                “Base Year” for Taxes
(defined in Exhibit B):  2018; “Base Year” for Expenses (defined in Exhibit B): 
2018; “Base Year” for Insurance Expenses (defined in Exhibit B):  2018.

 

1.06                                                “Term”: The period
commencing on September 1, 2018 (the “Commencement Date”) and, unless terminated
earlier in accordance with this Lease, ending on

 

1

--------------------------------------------------------------------------------


 

September 30, 2020, which is the last day of the twenty-fifth (25th) full
calendar month of the Term (the “Termination Date”).

 

1.07                                                “Parking Rights”: One
(1) parking space.

 

1.08                                                [Intentionally Omitted]

 

1.09                                                “Letter of Credit Amount”: 
$475,000.00 (See Exhibit F, Section 1).

 

1.10                                                “Guarantor(s)”: None.

 

1.11                                                “Broker(s)”:  Jones Lang
LaSalle, representing Landlord.  Tenant is not represented by a broker.

 

1.12                                                “Permitted Use”:  General
office and administrative use.

 

1.13                                                “Notice Address(es)”:

 

Landlord:

 

Tenant:

 

Jones Lang LaSalle Americas, Inc.
201 Mission Street, Suite 250
San Francisco, California 94105
Attn: General Manager



and:

 

CA-Mission Street Limited Partnership
c/o LaSalle Investment Management, Inc.
One Front Street, Suite 2100
San Francisco, California 94111
Attn: Stacie Hill
Email: Stacie.Hill@lasalle.com (which email notice to be sent concurrently with
written notice)

 

With a copy to:

 

Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Attn: Kathleen Keeler Bryski

 

 

Jaguar Health, Inc.
201 Mission Street, Suite 2375
San Francisco, California 94105

Attn: Karen Wright

 

Rent Payments:  Rent shall be payable to “CA-Mission Street Limited Partnership”
at the following address:

 

CA-Mission Street Limited Partnership
Jones Lang LaSalle Americas as Agent
39481 Treasury Center
Chicago, IL 60694-9400

 

2

--------------------------------------------------------------------------------


 

For payments made by wire/ACH:

 

Bank:
ABA:
Acct. No.:

 

1.14                                                “Business Day(s)” are Monday
through Friday of each week, exclusive of New Year’s Day, Presidents Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day
(“Holidays”).  Landlord may designate additional Holidays that are commonly
recognized by other office buildings in the area where the Building is located. 
“Building Service Hours” are 7:00 A.M. to 6:00  P.M. on Business Days (other
than Holidays).

 

1.15                                                [Intentionally Omitted]

 

1.16                                                “Property” means the
Building and the parcel(s) of land on which it is located and, at Landlord’s
discretion, the parking facilities and other improvements, if any, serving the
Building and the parcel(s) of land on which they are located.

 

2.              Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord for the Term, together
with the right to use the Common Areas, subject to the terms and conditions of
this Lease.  For purposes of this Lease, “Common Areas” mean those certain areas
and facilities of the Building and other improvements on the Property which are
from time to time provided by Landlord for the use in common of tenants of the
Building and their employees, clients, customers, licensees and invitees or for
use by the public, which facilities and improvements include any and all common
corridors, elevator foyers, the lobby, vending areas, bathrooms on multi-tenant
floors, electrical and telephone rooms, mechanical rooms, janitorial areas and
other similar facilities of the Building and any and all grounds, landscaped
areas, outside sitting areas, sidewalks, walkways and pedestrianways.

 

3.              Possession.

 

3.01  As-Is Delivery; Timing.  Tenant is in possession of Suite 2375 per the
terms of that certain sublease dated as of May 8, 2015 by and between Tenant, as
subtenant, and Healthmine Inc., as successor in interest to SeeChange Health
Management Company, Inc., a Delaware corporation, as sublandlord (the
“Sublease”), which Sublease has been amended to terminate as of
September 30, 2018, simultaneously with the termination of the master lease of
Suite 2375 between sublandlord and Landlord.  Pursuant to the terms of the
Sublease, Suite 2375 consists of approximately 6,008 square feet of Rentable
Area.  Landlord has remeasured Suite 2375, and Landlord and Tenant agree that,
as a result of such remeasurement, and effective as of September 1, 2018,
Suite 2375 shall consist of 6,311 square feet of Rentable Area.  The Rentable
Area of Suite 2375 was remeasured in accordance with the standards set forth in
Section 1.02 above.  Tenant has been in possession of Suite 2375 pursuant to the
terms of the Sublease, and therefor accepts Suite 2375 in its “as is” condition,
without any agreements, representations, understandings or obligations on the
part of Landlord to (i) perform any alterations, additions, repairs or
improvements, except that Landlord shall professionally clean the carpets in the
Premises within sixty (60) days after the Commencement Date.  The carpet

 

3

--------------------------------------------------------------------------------


 

cleaning will be performed after Business Hours at a time mutually acceptable to
Landlord and Tenant and Tenant shall be responsible for moving all furniture and
materials from areas to be cleaned, (ii) fund or otherwise pay for any
alterations, additions, repairs or improvements to the Expansion, or (iii) grant
Tenant any free or abated rent, concessions, credits or contributions of money
with respect to the Premises.  Notwithstanding the provisions of Section 5.02 of
this Lease to the contrary, Landlord shall have no obligation to correct any
violations of Title III of the Americans with Disabilities Act with respect to
Suite 2375.

 

3.02  One (1) Business Day following the later of delivery by Tenant to Landlord
of an executed Lease, Tenant shall deliver (B) the prepaid Base Rent required
pursuant to Section 4.01 below, (C) evidence of all insurance coverage required
hereunder, and (D) the Letter of Credit.

 

4.              Rent.

 

4.01  General.  From and after the Commencement Date, Tenant shall pay Landlord,
without any setoff or deduction, unless expressly set forth in this Lease, all
Base Rent and Additional Rent due for the Term (collectively referred to as
“Rent”).  “Additional Rent” means all sums (exclusive of Base Rent) that Tenant
is required to pay Landlord under this Lease.  Tenant shall pay and be liable
for all rental, sales and use taxes (but excluding income taxes), if any,
imposed upon or measured by Rent.  Base Rent and recurring monthly charges of
Additional Rent shall be due and payable in advance on the first day of each
calendar month without notice or demand, provided that the installment of Base
Rent attributable to the first (1st) full calendar month of the Term following
the Abatement Period shall be due concurrently with the execution of this Lease
by Tenant.  All other items of Rent shall be due and payable on or before thirty
(30) days after billing by Landlord.  Rent shall be made payable to the entity,
and sent to the address, that Landlord designates and shall be made by good and
sufficient check or by other means acceptable to Landlord.  Landlord may return
to Tenant, at any time within fifteen (15) days after receiving same, any
payment of Rent (a) made following any Default (irrespective of whether Landlord
has commenced the exercise of any remedy), or (b) that is less than the amount
due.  Each such returned payment (whether made by returning Tenant’s actual
check, or by issuing a refund in the event Tenant’s check was deposited) shall
be conclusively presumed not to have been received or approved by Landlord.  If
Tenant does not pay any Rent when due hereunder, Tenant shall pay Landlord an
administration fee in the amount of five percent (5%) of the past due amount. 
In addition, past due Rent shall accrue interest at a rate equal to the lesser
of (i) twelve percent (12%) per annum or (ii) the maximum legal rate, and Tenant
shall pay Landlord a fee for any checks returned by Tenant’s bank for any
reason.  To ascertain whether any interest payable exceeds the legal limits
imposed, any non-principal payment (including the administration fee) shall be
considered to the extent permitted by Law to be an expense or a fee, premium or
penalty, rather than interest.  Landlord’s acceptance of less than the correct
amount of Rent shall be considered a payment on account of the oldest obligation
due from Tenant hereunder, then to any current Rent then due hereunder,
notwithstanding any statement to the contrary contained on or accompanying any
such payment from Tenant.  Rent for any partial month during the Term shall be
prorated.  No endorsement or statement on a check or letter accompanying payment
shall be considered an accord and satisfaction.  Accordingly, Tenant hereby
waives the provisions of California Uniform Commercial Code §3311 (and any
similar Law that would permit an accord and satisfaction contrary to the
provisions of this Section 4.01).  Any partial payment shall be treated as a
payment on account, and Landlord may accept such payment without prejudice to
Landlord’s right to recover any balance due or to pursue any other remedy
permitted by this Lease.  No payment, receipt or acceptance of Rent following
(a) any Default; (b) the

 

4

--------------------------------------------------------------------------------


 

commencement of any action against Tenant; (c) termination of this Lease or the
entry of judgment against Tenant for possession of the Premises; or (d) the
exercise of any other remedy by Landlord, shall cure the Default, reinstate the
Lease, grant any relief from forfeiture, continue or extend the Term, or
otherwise affect or constitute a waiver of Landlord’s right to or exercise of
any remedy, including Landlord’s right to terminate the Lease and recover
possession of the Premises; provided, however, the full payment of all amounts
required to cure any Monetary Default shall operate to cure said Default if paid
within the time period provided in this Lease.  The foregoing constitutes actual
notice to Tenant of the provisions of California Code of Civil Procedure
§1161.1(c).

 

4.02.  Rent Abatement.  Notwithstanding Section 4.01 above to the contrary, so
long as Tenant is not in Default, Tenant shall be entitled to an abatement of
Base Rent for the first full calendar month of the Term (the “Abatement
Period”).  The total amount of Base Rent abated during the Abatement Period is
$38,391.92 and is referred to herein as the “Abated Rent”.  If Tenant is in
Monetary Default at any time, or in the event of any other Default where
Landlord has elected to terminate the Lease, at Landlord’s option, all Abated
Rent credited to Tenant prior to the occurrence of the Default shall become due
and payable to Landlord.  If a Default of any nature occurs prior to the
expiration of the Abatement Period, there will be no further abatement of Base
Rent pursuant to this Section 4.02.  No such recapture by Landlord of the Abated
Rent pursuant to clause (a) above shall constitute a waiver of any Default of
Tenant or any election of remedies by Landlord.

 

4.03.  Additional Rent.  Tenant shall pay Tenant’s Share of Taxes, Insurance
Expenses and Expenses in accordance with Exhibit B of this Lease.  In addition,
Tenant shall pay before delinquency any and all taxes levied or assessed and
which become payable by Tenant (or directly or indirectly by Landlord) during
the Term (excluding, however, state and federal personal or corporate income
taxes measured by the net income of Landlord from all sources, capital stock
taxes, and estate and inheritance taxes), whether or not now customary or within
the contemplation of the parties hereto, which are based upon, measured by or
otherwise calculated with respect to:  (i) the gross or net rental income of
Landlord under this Lease, including, without limitation, any gross receipts tax
levied by any taxing authority (including without limitation the San Francisco
Gross Receipts Tax and Business Registration Fees Ordinance (2012 Proposition
E)), or any other gross income tax or excise tax levied by any taxing authority
with respect to the receipt of the rental payable hereunder, except to the
extent Landlord elects to include any of the foregoing in Taxes; (ii) the value
of Tenant’s equipment, furniture, fixtures or other personal property located in
the Premises; (iii) the possession, lease, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion
thereof; (iv) the value of any leasehold improvements, alterations or additions
made in or to the Premises, regardless of whether title to such improvements,
alterations or additions shall be in Tenant or Landlord; or (v) this transaction
or any document to which Tenant is a party creating or transferring an interest
or an estate in the Premises.

 

5.              Compliance with Laws; Use.

 

5.01  Tenant’s Compliance with Laws.  The Premises shall be used for the
Permitted Use and for no other use whatsoever.  Tenant shall comply with all
statutes, codes, ordinances, orders, rules and regulations of any municipal or
governmental entity whether in effect now or later, including the Americans with
Disabilities Act (“Law(s)”), regarding the operation of Tenant’s business and
the use, condition, configuration and occupancy of the Premises.  In addition,
Tenant, at its sole cost and expense, will promptly comply with any Laws that
relate to the “Base Building” (defined below) and/or any areas of the Building
or the Property outside the

 

5

--------------------------------------------------------------------------------


 

Premises, but only to the extent such obligations are triggered by Tenant’s use
of the Premises (other than for general office use) or Alterations or
improvements in the Premises performed by or on behalf of Tenant, including the
Tenant Improvements.  “Base Building” shall mean the structural portions of the
Building, the public restrooms and the Building mechanical, electrical,
fire/life-safety and plumbing systems and equipment.  Tenant shall promptly
provide Landlord with copies of any notices it receives regarding an alleged
violation of Law in connection with the Premises.

 

5.02  ADA Compliance.  Landlord, at its sole cost and expense (except to the
extent properly included in Expenses), shall be responsible for correcting any
violations of Title III of the Americans with Disabilities Act with respect to
the Common Areas.  Landlord’s obligation to correct any violations of Title III
of the Americans with Disabilities Act with respect to the Premises shall be
limited to violations that arise out of the condition of the Premises prior to
the construction of the Tenant Improvements and the installation of any
furniture, equipment and other personal property of Tenant.  Notwithstanding the
foregoing, Landlord shall have the right to contest any alleged violation in
good faith, including, without limitation, the right to apply for and obtain a
waiver or deferment of compliance, the right to assert any and all defenses
allowed by Law and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by Law.  Notwithstanding the foregoing, Tenant, not
Landlord, shall be responsible for the correction of any violations that arise
out of or in connection with the specific nature of Tenant’s business in the
Premises (other than general office use) and/or the acts or omissions of Tenant,
its agents, employees or contractors, Tenant’s arrangement of any furniture,
equipment or other property in the Premises, any repairs, or alterations
performed by or on behalf of Tenant and any design or configuration of the
Premises specifically requested by Tenant.

 

5.03  Density.  Tenant shall not exceed the standard density limit for the
Building (i.e., one (1) person per every 150 square feet of Rentable Area of the
Premises (the “Standard Density”)).

 

5.04  Rules and Regulations.  Tenant shall comply with the rules and regulations
attached hereto as Exhibit E and such other reasonable rules and regulations
adopted by Landlord from time to time, including rules and regulations for the
performance of Alterations (defined in Section 9.03).

 

6.              Security for Lease.

 

6.01  Letter of Credit.  Tenant shall provide a Letter of Credit pursuant to the
provisions of Exhibit F attached hereto.

 

7.              Building Services.

 

7.01  Building Services.  Landlord shall furnish Tenant with the following
services: (a) water for use in the Base Building lavatories and in any
kitchen/coffee room located within the Premises; (b) heat and air conditioning
in season during Building Service Hours, although (i) Tenant shall have the
right to receive HVAC service during hours other than Building Service Hours by
paying Landlord’s then standard charge for additional HVAC service (current
charges are set forth below) and providing such prior notice as is reasonably
specified by Landlord (Landlord’s charge for additional HVAC service shall be
based on a minimum of four (4) hours of usage), and (ii) if Tenant is permitted
to connect any supplemental HVAC units to the Building’s condenser water loop or
chilled water line, such permission shall be conditioned upon Landlord having
adequate excess capacity from time to time and such connection and use shall

 

6

--------------------------------------------------------------------------------


 

be subject to Landlord’s reasonable approval and reasonable restrictions imposed
by Landlord, and Landlord shall have the right to charge Tenant a connection fee
and/or a monthly usage fee, as reasonably determined by Landlord; (c) janitorial
service on Business Days; (d) elevator service; (e) electricity in accordance
with the terms and conditions of Section 7.02; (f) access to the Building for
Tenant and its employees twenty-four (24) hours per day/7 days per week, subject
to the terms of this Lease and such protective services or monitoring systems,
if any, as Landlord may reasonably impose, including, without limitation,
sign-in procedures and/or presentation of identification cards; and (g) such
other services as Landlord reasonably determines are necessary or appropriate
for the Property.  If Landlord, at Tenant’s request, provides any services which
are not Landlord’s express obligation under this Lease, including, without
limitation, any repairs which are Tenant’s responsibility pursuant to Section 9
below, Tenant shall pay Landlord, or such other party designated by Landlord,
the cost of providing such service plus a reasonable administrative charge.

 

HVAC service during hours other than Building Service Hours requires at least
twenty-four (24) hours prior notice to Landlord, and can be requested for either
“Economizer” service, or for “fan only” service.  Full HVAC service during hours
other than Building Service Hours requires at least one (1) week prior notice to
Landlord.  There is a four (4) hour minimum for after-hours HVAC service. 
Landlord’s charges for such services as of the Effective Date are as follows:

 

Economizer:

$85.00 per hour, plus a $25.00 programming fee

 

 

Full HVAC:

$180.00 per hour on weeknights, plus engineering and labor costs

 

 

Full HVAC:

$230.00 per hour on weekends/Holidays, plus engineering and labor costs

 

7.02  Electricity.  Electricity used by Tenant in the Premises shall be paid for
by Tenant through inclusion in Expenses (except as provided for excess usage). 
Without the consent of Landlord, Tenant’s use of electrical service shall not
exceed Building standard usage, per square foot, as reasonably determined by
Landlord, based upon the Building standard electrical design load.  Landlord
shall have the right to measure electrical usage by commonly accepted methods,
including the installation of measuring devices such as submeters and check
meters.  If it is determined that Tenant is using electricity in such quantities
or during such periods as to cause the total cost of Tenant’s electrical usage,
on a monthly, per-rentable-square-foot basis, to materially exceed that which
Landlord reasonably deems to be standard for the Building, Tenant shall pay
Landlord Additional Rent for the cost of such excess electrical usage and, if
applicable, for the cost of purchasing and installing the measuring device(s).

 

7.03  Service Failure.  Landlord’s failure to furnish, or any interruption,
diminishment or termination of services due to the application of Laws, the
failure of any equipment, the performance of maintenance, repairs, improvements
or alterations, utility interruptions or the occurrence of an event of Force
Majeure (defined in Section 26.04) (collectively a “Service Failure”) shall not
render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement.  Tenant hereby waives the provisions of
California Civil Code Section 1932(1) or any other applicable existing or future
law, ordinance or governmental regulation permitting the termination of this
Lease due to an interruption, failure or inability to provide any services. 
However, if the Premises, or a material portion of the Premises, are made
untenantable for a period in excess of five (5) consecutive Business Days (and
the Premises are not being used by Tenant) as a result of a Service Failure that
is reasonably within the control of Landlord to

 

7

--------------------------------------------------------------------------------


 

correct, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the sixth
(6th) consecutive Business Day of the Service Failure and ending on the day the
service has been restored.  If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

 

8.              Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, shall remove all Cable (defined in Section 9.01 below). 
In addition, Landlord, by written notice delivered to Tenant at least 30 days
prior to the Termination Date, may require Tenant, at Tenant’s expense, to
remove any Alterations; provided in all cases Tenant shall remove all Cable
(defined below) prior to the Termination Date (the Cable and such other items
collectively are referred to as “Required Removables”).  Required Removables
shall include, without limitation, internal stairways, raised floors, personal
baths and showers, vaults, supplemental HVAC units (and associated mechanical
infrastructure), rolling file systems and structural alterations and
modifications and specialized non-standard office improvements (game room,
bowling alley, etc.).  Notwithstanding the foregoing, Tenant, at the time it
requests approval for a proposed Alteration, including any initial Alterations
or Tenant Improvements, may request in writing that Landlord advise Tenant
whether the improvement is a Required Removable.  In such event, if Landlord
approves the Alteration(s) in question, Landlord shall advise Tenant
concurrently with such approval as to which portions of the proposed Alterations
or other improvements are Required Removables.  Required Removables shall be
removed by Tenant before the Termination Date.  Tenant shall repair damage
caused by the installation or removal of Required Removables to Landlord’s
satisfaction.  If Tenant fails to perform its obligations in a timely manner,
Landlord may perform such work at Tenant’s expense.

 

9.              Repairs and Alterations.

 

9.01  Tenant’s Obligations.  Tenant, at its sole cost and expense, shall perform
all maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and keep the Premises in good condition and
repair, reasonable wear and tear excepted.  Tenant’s repair and maintenance
obligations include, without limitation, repairs to: (a) floor covering;
(b) interior partitions; (c) doors; (d) the interior side of demising walls;
(e) Alterations; (f) supplemental air conditioning units, kitchens, including
hot water heaters, plumbing, and similar facilities exclusively serving the
Premises, whether such items are installed by Tenant or are currently existing
in the Premises and whether such items are located within or outside of the
Premises; and (g) electronic, fiber, phone and data cabling and related
equipment installed by or for the exclusive benefit of Tenant (collectively,
“Cable”).  All repairs and other work performed by Tenant or its contractors,
including that involving Cable, shall be subject to the terms of Section 9.03
below.  If Tenant fails to make any repairs to the Premises for more than
fifteen (15) days after notice from Landlord (although notice shall not be
required in an emergency), Landlord may make the repairs and Tenant shall pay
the reasonable cost of the repairs, together with an administrative charge equal
to ten percent (10%) of the cost of the repairs.

 

9.02  Landlord’s Obligations.  Landlord shall keep and maintain in good repair
and working order and perform maintenance upon the: (a) Base Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general (the “Building

 

8

--------------------------------------------------------------------------------


 

Systems”); (c) Common Areas; (d) roof of the Building; (e) exterior windows of
the Building; and (f) elevators.  Tenant hereby waives any and all rights under
and benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor Laws now or hereafter in
effect.

 

9.03  Alterations.  Tenant shall not make alterations, repairs, additions or
improvements or install any Cable (collectively referred to as “Alterations”)
without first obtaining the written consent of Landlord in each instance, which
consent shall not be unreasonably withheld or delayed.  However, Landlord’s
consent shall not be required for any Alteration that satisfies all of the
following criteria (a “Cosmetic Alteration”):  (a) is of a cosmetic nature such
as painting, wallpapering, hanging pictures and installing carpeting; (b) is not
visible from the exterior of the Premises or Building; (c) will not affect the
Base Building (defined in Section 5); (d) does not require work to be performed
inside the walls or above the ceiling of the Premises; (e) will not create
excessive noise or result in the dispersal of odors or debris (including dust or
airborne particulate matter); (f) costs less than $35,000.00; and (g) does not
require the issuance of a construction permit.  Cosmetic Alterations shall be
subject to all the other provisions of this Section 9.03.  Prior to starting any
work, Tenant shall furnish Landlord with detailed plans and specifications
(which shall be in CAD format if requested by Landlord) prepared by a duly
licensed architect or engineer; names of contractors reasonably acceptable to
Landlord (provided that Landlord may designate specific contractors with respect
to Base Building, Building Systems and vertical Cable, as may be described more
fully below); required permits and approvals; evidence of contractor’s and
subcontractor’s insurance in form and amounts reasonably required by Landlord;
and any security for performance in amounts reasonably required by Landlord. 
Landlord may designate specific contractors with respect to oversight,
installation, repair, connection to, and removal of vertical Cable.  All Cable
shall be clearly marked with adhesive plastic labels (or plastic tags attached
to such Cable with wire) to show Tenant’s name, suite number, and the purpose of
such Cable (i) every 6 feet outside the Premises (specifically including, but
not limited to, the electrical room risers and any Common Areas), and (ii) at
the termination point(s) of such Cable.  All changes to plans and specifications
must also be submitted to Landlord for its approval.  Alterations shall be
constructed in a good and workmanlike manner using materials of a quality
reasonably approved by Landlord, and Tenant shall ensure that no Alteration
impairs any Building system or Landlord’s ability to perform its obligations
hereunder.  Landlord’s consent shall be deemed to have been reasonably withheld
if the proposed Alterations could (a) affect any structural component of the
Building; (b) be visible from or otherwise affect any portion of the Building
other than the interior of the Premises; (c) affect the Base Building or any
Building Systems; (d) result in Landlord being required under any Laws to
perform any work that Landlord could otherwise avoid or defer; (e) result in an
increase in the demand for utilities or services that Landlord is required to
provide (whether to Tenant or to any other tenant in the Building); (f) cause an
increase in any Insurance Expenses; (g) result in the disturbance or exposure
of, or damage to, any ACM or other Hazardous Material (defined below); or
(h) violate or result in a violation of any Law, Rule or requirement under this
Lease.  Tenant shall reimburse Landlord for any sums paid by Landlord for third
party examination of Tenant’s plans for non-Cosmetic Alterations.  In addition,
Tenant shall pay Landlord a fee for Landlord’s oversight and coordination of any
non-Cosmetic Alterations equal to ten percent (10%) of the cost of the
Alterations.  Landlord may require a deposit of its estimated fees in advance of
performing any review.  Neither the payment of any such fees or costs, nor the
monitoring, administration or control by Landlord of any contractor or any part
of the Alterations shall be deemed to constitute any express or implied warranty
or representation that any Alteration was properly designed or constructed, nor
shall it create any liability on the part of Landlord.  Landlord’s approval of
an Alteration shall not be deemed a representation by Landlord that the
Alteration complies with

 

9

--------------------------------------------------------------------------------


 

Law.  Upon completion of any Alteration, Tenant shall (a) furnish Landlord with
“as-built” plans (in CAD format, if requested by Landlord) for non-Cosmetic
Alterations, (b) cause a timely notice of completion to be recorded in the
Office of the Recorder of the county in which the Building is located, in
accordance with California Civil Code § 8182 or any successor statute; and
(c) deliver to Landlord evidence of full payment and unconditional final lien
waivers for all labor, services and materials furnished in connection
therewith.  By way of clarification, any cubicles that Tenant places in the
Premises that are not affixed to the walls, ceiling or floor are Tenant’s
personal property and not Alterations.

 

10.       Entry by Landlord.

 

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building.  Except in emergencies or to
provide services, Landlord shall provide Tenant with prior notice of entry at
least twenty four (24) hours in advance, which notice may be delivered by
telephone or by email, and shall use reasonable efforts to minimize any
interference with Tenant’s use of the Premises.  If necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions.  However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours.  Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

 

11.       Assignment and Subletting.

 

11.01  Restrictions on Transfer.  Tenant shall not assign, sublease, transfer or
encumber any interest in this Lease or allow any third party to use any portion
of the Premises (collectively or individually, a “Transfer”) without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed if Landlord does not exercise its recapture rights under
Section 11.02.  Without limitation, Landlord’s consent shall not be considered
unreasonably withheld if the proposed transferee is a governmental entity or an
occupant of the Building, or if the proposed transferee, whether or not an
occupant of the Building, is in discussions with Landlord regarding the leasing
of space within the Building, and Landlord has, or reasonably expects to have
within six (6) months after such time, comparable space available in the
Building reasonably sufficient to meet the proposed transferee’s requirements. 
If the entity(ies) which directly or indirectly controls the voting
shares/rights of Tenant (other than through the ownership of voting securities
listed on a recognized securities exchange) changes at any time, such change of
ownership or control shall constitute a Transfer.  Tenant hereby waives the
provisions of Section 1995.310 of the California Civil Code, or any similar or
successor Laws, now or hereafter in effect, and all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all applicable Laws, on behalf of
the proposed transferee.  Any Transfer in violation of this Section shall, at
Landlord’s option, be deemed a Default by Tenant and shall be voidable by
Landlord.  In no event shall any Transfer, including a Permitted Transfer,
release or relieve Tenant from any obligation under this Lease, and Tenant shall
remain primarily liable for the performance of the Tenant’s obligations under
this Lease, as amended from time to time.

 

11.02  Request Procedure; Recapture.  Tenant shall provide Landlord with
financial statements (prepared in accordance with generally accepted accounting
principles), a reasonably determined calculation of excess rent (described in
Section 11.03 below) and company information for the proposed transferee (or, in
the case of a change of ownership or control, for the proposed new controlling
entity(ies)), a fully executed copy of the proposed

 

10

--------------------------------------------------------------------------------


 

assignment, sublease or other Transfer documentation and such other information
as Landlord may reasonably request.  Within thirty (30) days after receipt of
the required information and documentation, Landlord shall either: (a) consent
to the Transfer by execution of Landlord’s form of consent agreement;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of an assignment of Tenant’s interest in this Lease or subletting of more than
thirty-five percent (35%) of the Rentable Area of the Premises, recapture the
portion of the Premises that Tenant is proposing to Transfer.  If Landlord
exercises its right to recapture, this Lease shall automatically be amended (or
terminated if the entire Premises is being assigned or sublet) to delete the
applicable portion of the Premises effective on the proposed effective date of
the Transfer, although Landlord may require Tenant to execute a reasonable
amendment or other document reflecting such reduction or termination. 
Concurrently with Tenant’s request for a proposed Transfer, Tenant shall pay
Landlord a review fee of $1,500.00 for Landlord’s review of any requested
Transfer, regardless of whether consent is granted, and thereafter Tenant shall
be obligated to pay all reasonable costs incurred by Landlord in preparing the
documents for any requested Transfer, including but not limited to Landlord’s
attorneys’ fees.

 

11.03  Transfer Premium.  Tenant shall pay Landlord fifty percent (50%) of all
rent and other consideration which Tenant receives as a result of a Transfer
that is in excess of the Rent payable to Landlord for the portion of the
Premises and Term covered by the Transfer.  Tenant shall pay Landlord for
Landlord’s share of the excess within thirty (30) days after Tenant’s receipt of
the excess.  In determining the excess due Landlord, Tenant may deduct from the
excess, on a straight-line basis, the following reasonable and customary
expenses directly incurred by Tenant attributable to the Transfer: commercially
reasonable attorneys’ fees and brokerage commissions.

 

11.04  Additional Restrictions.  Notwithstanding anything to the contrary
contained in this Section 11, neither Tenant nor any other person having a right
to possess, use, or occupy (for convenience, collectively referred to in this
subsection as “Use”) the Premises shall enter into any lease, sublease, license,
concession or other agreement for Use of all or any portion of the Premises
which provides for rental or other payment for such Use based, in whole or in
part, on the net income or profits derived by any person that leases, possesses,
uses, or occupies all or any portion of the Premises (other than an amount based
on a fixed percentage or percentages of receipts or sales), and any such
purported lease, sublease, license, concession or other agreement shall be
absolutely void and ineffective as a transfer of any right or interest in the
Use of all or any part of the Premises.

 

11.05  Collection of Rent.  If Tenant’s interest in this Lease is assigned,
Landlord may elect to collect Rent directly from the assignee.  If the Premises
or any part thereof is sublet or used or occupied by anyone other than Tenant,
Landlord may, after any Default(s) by Tenant (or if Tenant becomes insolvent or
rejects this Lease or any relevant sublease under section 365 of the Bankruptcy
Code), collect from the subtenant or occupant all amounts due from such party to
Tenant.  Tenant hereby authorizes and directs any assignee or subtenant (a
“Transferee”) to make payments of rent or other consideration directly to
Landlord upon receipt of any notice from Landlord requesting such action. 
Landlord may apply all such amounts collected to Rent due or coming due
hereunder, and no such collection or application shall be deemed a waiver of any
of Landlord’s rights or remedies hereunder, or the acceptance by Landlord of
such party as a permitted Transferee, or the release of Tenant or any Guarantor
from any of its obligations under or in connection with this Lease.  The consent
by Landlord to any Transfer shall not relieve Tenant from obtaining the express
written consent of Landlord to any other Transfer.  The listing of any name
other than that of Tenant on any door of the Premises or on any directory or in
any elevator in the Building, or otherwise, or the acceptance of Rent for the

 

11

--------------------------------------------------------------------------------


 

Premises from any entity other than Tenant shall not operate to vest in the
person so named any right or interest in this Lease or in the Premises, or be
deemed to constitute, or serve as a substitute for, or any waiver of, any
consent of Landlord required under this Section 11.

 

11.06  Permitted Transfers.  So long as Tenant is not entering into the
Permitted Transfer for the purpose of avoiding or otherwise circumventing the
remaining terms of this Section 11, Tenant may assign its entire interest in
this Lease, without the consent of Landlord, to (i) an affiliate, subsidiary, or
parent of Tenant, or a corporation, partnership or other legal entity wholly
owned by Tenant (collectively, an “Affiliated Party”), or (ii) a successor to
Tenant by purchase, merger, consolidation or reorganization, provided that all
of the following conditions are satisfied (each such Transfer a “Permitted
Transfer”):  (1) Tenant is not in Default; (2) Tenant gives Landlord written
notice at least thirty (30) days prior to the effective date of the proposed
Permitted Transfer; and (3) with respect to a purchase, merger, consolidation or
reorganization or any other Permitted Transfer which results in Tenant ceasing
to exist as a separate legal entity, (a) Tenant’s successor shall own all or
substantially all of the assets of Tenant, and (b) Tenant’s successor shall have
a net worth which is at least equal to the greater of Tenant’s net worth at the
date of this Lease or Tenant’s net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization.  Tenant’s notice to Landlord
shall include information and documentation showing that each of the above
conditions has been satisfied.  If requested by Landlord, Tenant’s successor
shall sign a commercially reasonable form of assumption agreement.  As used
herein, (A) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (B) “subsidiary” shall mean an entity wholly owned by Tenant or
at least 51% of whose voting equity is owned by Tenant; and (C) “affiliate”
shall mean an entity controlled by, controlling or under common control with
Tenant.  Notwithstanding the foregoing, if any parent, affiliate or subsidiary
to which this Lease has been assigned or transferred subsequently sells or
transfers its voting equity or its interest under this Lease other than to
another parent, subsidiary or affiliate of the original Tenant named hereunder,
such sale or transfer shall be deemed to be a Transfer requiring the consent of
Landlord hereunder.

 

12.       Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon or otherwise
encumber the Property, Premises or Tenant’s leasehold interest in connection
with any work or service done or purportedly done by or for the benefit of
Tenant or its transferees, or the Premises.  Tenant shall give Landlord notice
at least fifteen (15) days prior to the commencement of any work in the Premises
to afford Landlord the opportunity, where applicable, to post and record notices
of non-responsibility.  Tenant, within ten (10) days of notice from Landlord,
shall fully discharge any lien by settlement, by payment of the claim, posting a
proper bond, or by insuring over the lien in the manner prescribed by the
applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default and, in addition to any other remedies available to Landlord as a result
of such Default, Landlord, at its option (without any duty to investigate the
validity of the lien or other encumbrance), may bond, insure over or otherwise
discharge the lien.  Tenant shall reimburse Landlord for any amount paid by
Landlord in connection therewith, including, without limitation, reasonable
attorneys’ fees.

 

13.       Indemnity and Waiver of Claims.

 

13.01  Indemnity.  Except to the extent caused by the gross negligence or
willful misconduct of Landlord or any Landlord Related Parties (defined below),
Tenant shall indemnify, protect, defend and hold Landlord and all Landlord
Related Parties harmless against and from all liabilities, obligations, losses,
damages, penalties, claims, actions, costs, charges and

 

12

--------------------------------------------------------------------------------


 

expenses, including, without limitation, reasonable attorneys’ fees and other
professional fees (if and to the extent permitted by Law) (collectively referred
to as “Losses”), which may be imposed upon, incurred by or asserted against
Landlord or any Landlord Related Parties by any third party and arising out of
or in connection with any damage or injury occurring in the Premises or any acts
or omissions (including violations of Law) of Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees and agents
(each a “Tenant Related Party”) or any of Tenant’s transferees, contractors,
invitees or licensees in or about the Property (inclusive of any Common Areas). 
Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Mortgagees (defined in Section 23) and agents (the “Landlord Related Parties”)
from all claims for any injury to or death of persons, damage to property or
business loss in any manner related to (a) Force Majeure, (b) acts of third
parties, (c) the bursting or leaking of any tank, water closet, drain or other
pipe, (d) the inadequacy or failure of any security or protective services,
personnel or equipment, or (e) any matter not within the reasonable control of
Landlord.  The indemnities provided in this Section 13.01 shall survive the
expiration or earlier termination of this Lease.

 

13.02  Hazardous Materials.  “Environmental Laws” means all Laws pertaining to
(a) protection of health against environmental hazards; (b) the protection of
the environment, including air, soils, wetlands, and surface and underground
water, from contamination by any substance that may have any adverse health
effect; (c) underground storage tank regulation or removal; (d) protection or
regulation of natural resources; (e) protection of wetlands or wildlife;
(f) management, regulation and disposal of solid and hazardous wastes;
(g) radioactive materials; (h) biologically hazardous materials; (i) indoor air
quality; (j) the manufacture, possession, presence, use, generation, storage,
transportation, treatment, release, emission, discharge, disposal, abatement,
cleanup, removal, remediation or handling of any Hazardous Materials. 
Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §9601 et seq. (“CERCLA”); the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq. (“RCRA”); the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., as well as all similar state and local
Laws.  “Hazardous Material” means any substance the release of or the exposure
to which is prohibited, limited or regulated by any Environmental Law, or which
poses a hazard to human health because of its toxicity or other adverse effect,
including (a) any “oil,” as defined by the Federal Water Pollution Control Act
and regulations promulgated thereunder (including crude oil or any fraction of
crude oil); (b) any radioactive material, including any source, special nuclear,
or byproduct material as defined in 42 United States Code §2011 et seq.;
(c) Stacchybotris chartarum and other molds; (d) asbestos containing materials
(“ACM”) in any form or condition; and (e) polychlorinated biphenyls (“PCBs”) and
any substances or compounds containing PCBs.

 

(a)                                 Tenant shall not use, store or permit
Hazardous Materials to be present on or about the Premises.  Notwithstanding the
foregoing, Tenant may keep and use, solely for maintenance and administrative
purposes, small amounts of ordinary cleaning and office supplies customarily
used in business offices (such as, for example, glass cleaner, carpet spot
remover, and toner for Tenant’s business equipment in use on the Premises),
provided that Tenant complies with all Environmental Laws relating to the use,
storage or disposal of all such supplies.  With respect to the presence of
Hazardous Materials in or about the Premises that are stored, used or permitted
by Tenant or any Tenant Related Party, Tenant

 

13

--------------------------------------------------------------------------------


 

shall provide to Landlord on January 1st of each calendar year during the Term,
or upon request from Landlord, Material Safety Data Sheets (MSDS) in compliance
with Hazard Communication Standards of the Occupational Safety & Health
Administration.

 

(b)                                 If the use, storage or possession of
Hazardous Materials by Tenant or any Tenant Related Party on or about the
Premises results in a release, discharge or disposal of Hazardous Materials on,
in, at, under, or emanating from, the Premises or the Building, Tenant agrees to
investigate, clean up, remove or remediate such Hazardous Materials in full
compliance with (a) the requirements of all Environmental Laws, and any
governmental authority responsible for the enforcement of any Environmental
Laws; and (b) any additional requirements of Landlord that are necessary, in
Landlord’s sole discretion, to protect the value of the Premises and the
Building.  Landlord shall also have the right, but not the obligation, to take
whatever action with respect to any such Hazardous Materials that it deems
necessary, in Landlord’s sole discretion, to protect the value of the Premises
and the Building.  All costs and expenses paid or incurred by Landlord in the
exercise of such right shall be payable by Tenant upon demand.

 

(c)                                  Upon reasonable notice to Tenant, Landlord
may inspect the Premises for the purpose of determining whether there exists on
the Premises any Hazardous Materials or other condition or activity that is in
violation of the requirements of this Lease or of any Environmental Laws.  The
right granted to Landlord herein to perform inspections shall not create a duty
on Landlord’s part to inspect the Premises, or liability on the part of Landlord
for Tenant’s use, storage or disposal of Hazardous Materials, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith.  Tenant shall surrender the Premises to Landlord upon the
expiration or earlier termination of this Lease free of debris, waste or
Hazardous Materials placed on or about the Premises by Tenant or any Tenant
Related Party, and in a condition that complies with all Environmental Laws.

 

(d)                                 Tenant shall indemnify, defend, protect and
hold harmless Landlord from and against any and all claims, damages,
liabilities, fines, judgments, penalties, costs, losses (including loss in value
of the Premises or the Building, the loss of rentable or usable space, any
adverse effect on marketability of the Building or any space therein, and all
sums paid for settlement of claims), costs incurred in connection with any site
investigation or any cleanup, removal or restoration mandated by any
governmental authority, and expenses (including attorneys’ fees, consultant and
expert fees) to the extent attributable to (i) any Hazardous Materials placed on
or about the Building by Tenant or any Tenant Related Party, or on or about the
Premises by any party other than Landlord, at any time during the Term, or
(ii) Tenant’s failure to comply with any of its obligations under this
Section 13.02, all of which shall survive the expiration or earlier termination
of this Lease.

 

14

--------------------------------------------------------------------------------


 

14.       Insurance.

 

14.01                                         Tenant’s Insurance.  From and
after the date Tenant first has access to the Premises, Tenant shall maintain
the following insurance (“Tenant’s Insurance”):

 

(a)                                 Commercial General Liability Insurance
applicable to the Premises and its appurtenances written on an occurrence
(rather than “claims made”) basis, covering the Premises and all operations of
Tenant in or about the Premises against claims for bodily injury, death,
property damage, advertising injury and products liability and to include
contractual liability coverage insuring Tenant’s indemnification obligations
under this Lease, to be in combined single limits of not less than $1,000,000
each occurrence for bodily injury, death and property damage, $2,000,000 for
products/completed operations aggregate, $2,000,000 for personal injury, and to
have general aggregate limits of not less than $2,000,000 (per location) and
Umbrella Liability Insurance in an amount not less than $5,000,000 per
occurrence and $5,000,000 annual aggregate.  The general aggregate limits under
the Commercial General Liability insurance policy or policies shall apply
separately to the Premises and to Tenant’s use thereof (and not to any other
location or use of Tenant) and such policy shall contain an endorsement to that
effect.  The certificate of insurance evidencing the form of policy shall
specify all endorsements required herein and shall specify on the face thereof
that the limits of such policy apply separately to the Premises.

 

(b)                                 Insurance covering any of the items included
in any equipment maintained by Tenant, as well as trade fixtures, merchandise,
movable partitions, furniture and other personal property from time to time in,
on or upon the Premises (“Tenant’s Property”), and all Leasehold Improvements,
in an amount not less than one hundred percent (100%) of their full replacement
value from time to time during the Term, providing protection against perils
included within the standard form of “all-risk” (i.e., “Special Cause of Loss”)
fire and casualty insurance policy, and including earthquake sprinkler leakage
coverage;

 

(c)                                  Workers’ Compensation Insurance in amounts
required by Law;

 

(d)                                 Employers Liability Coverage of at least
$500,000.00 per occurrence (with $500,000.00 disease coverage per employee);

 

(e)                                  if Tenant owns or leases any vehicles,
automobile liability coverage for all vehicles owned or leased by Tenant in an
amount not less than $1,000,000.00 per accident; and

 

(f)                                   business interruption coverage in an
amount equal to 100% of Tenant’s estimated gross revenues from the Premises for
a twelve (12) month period.

 

All policies of the insurance provided for in this Section 14.01 above shall be
issued in form acceptable to Landlord by insurance companies with a rating and
financial size of not less than A:XII in the most current available “Best’s
Insurance Reports”, and licensed to do business in the state of California. 
Each and every such policy:

 

(i)                                     shall designate Landlord (as well as
Landlord’s managing agent, asset manager, and any mortgagee of Landlord and any
other party reasonably designated by

 

15

--------------------------------------------------------------------------------


 

Landlord) as an additional insured, except with respect to the insurance
described in clauses (c) and (d) above;

 

(ii)                                  shall be delivered in its entirety (or, in
lieu thereof, a certificate in form and substance satisfactory to Landlord) to
each of Landlord and any such other parties in interest prior to any entry by
Tenant or Tenant’s employees or contractors onto the Premises and thereafter
within five (5) days after the inception (or renewal) of each new policy, and as
often as any such policy shall expire or terminate.  Renewal or additional
policies shall be procured and maintained by Tenant in like manner and to like
extent;

 

(iii)                               shall contain a provision that the insurer
will give to Landlord at least thirty (30) days’ notice in writing (and ten
(10) days in the case of non-payment) in advance of any material change,
cancellation, termination or lapse, or the effective date of any reduction in
the amounts of insurance; and

 

(iv)                              shall be written as a primary policy which
does not contribute to and is not in excess of coverage which Landlord may
carry.

 

In addition, Landlord shall be named as a loss payee with respect to Tenant’s
Property insurance on the Leasehold Improvements.  Tenant will be responsible
for the payment of any deductible amount under any policy of insurance
maintained by Tenant.  Tenant shall additionally carry and maintain such other
types of insurance coverage in such reasonable amounts as may be reasonably
requested from time to time by Landlord.

 

14.02                                         Landlord’s Insurance.  Landlord
shall maintain so called All Risk property insurance on the Building in amounts
reasonably determined by Landlord to be necessary, together with such other
insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain; Landlord may elect to self-insure with respect to any such coverage.

 

15.       Subrogation.

 

Landlord and Tenant hereby waive and release, and shall cause their respective
insurance carriers to waive and release, any and all rights of recovery, claims,
actions or causes of action against the other for any loss or damage with
respect to Tenant’s Property, Leasehold Improvements, the Building, the
Premises, or any contents thereof, including rights, claims, actions and causes
of action based on negligence, which loss or damage is (or would have been, had
the insurance required by this Lease been carried) covered by insurance.  The
parties agree that the foregoing waiver shall be binding upon their respective
property and business income insurance carriers, and (except for any insurance
policy that provides that the insured thereunder may effectively waive
subrogation without further action on the part of the insured) each party shall
obtain endorsements or take such other action as may be required to effect such
insurer’s waiver of subrogation under each such policy.

 

16.       Casualty Damage.

 

16.01  Casualty; Completion Estimate; Termination.  If, as a result of fire or
other casualty (each, a “Casualty”), all or any portion of the Premises becomes
untenantable or inaccessible, Landlord, with reasonable promptness, shall cause
a general contractor selected by Landlord to provide Landlord with a written
estimate of the amount of time required, using standard working methods, to
substantially complete the repair and restoration of the Premises and any Common

 

16

--------------------------------------------------------------------------------


 

Areas necessary to provide access to the Premises (“Completion Estimate”). 
Landlord shall promptly forward a copy of the Completion Estimate to Tenant.  If
the Completion Estimate indicates that the Premises or any Common Areas
necessary to provide access to the Premises cannot be made tenantable within 210
days from the date of the Casualty (when such repairs are made without the
payment of overtime or other premiums), then either party shall have the right
to terminate this Lease upon written notice to the other within ten (10) days
after Landlord’s delivery of the Completion Estimate.  Tenant, however, shall
not have the right to terminate this Lease if the Casualty was caused by the
gross negligence or intentional misconduct of Tenant or any Tenant Related
Parties.  In addition, Landlord, by notice delivered to Tenant within ninety
(90) days after the date of the Casualty, shall have the right to terminate this
Lease if the Building or Property shall be damaged by Casualty, whether or not
the Premises are affected, and one or more of the following conditions is
present: (1) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within two hundred ten (210) days from the date the repairs are
started (when such repairs are made without the payment of overtime or other
premiums); (2) any Mortgagee requires that the insurance proceeds or any portion
thereof be applied to the payment of the mortgage debt; (3) the damage is not
fully covered by Landlord’s insurance policies; (4) Landlord decides to rebuild
the Building or Common Areas so that they will be substantially different
structurally or architecturally; or (5) the damage occurs during the last
twenty-four (24) months of the Term.

 

16.02  Restoration.  If this Lease is not terminated, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, restore the Premises and Common
Areas.  Such restoration shall be to substantially the same condition that
existed prior to the Casualty, except for modifications required by Law or any
other modifications to the Common Areas deemed desirable by Landlord.  Upon
notice from Landlord, Tenant shall assign or endorse over to Landlord (or to any
party designated by Landlord) all property insurance proceeds payable to Tenant
under Tenant’s Insurance with respect to any Leasehold Improvements performed by
or for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs. 
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs to such
Leasehold Improvements, provided that Tenant shall have the reasonable
opportunity to reduce the scope of the Leasehold Improvements to reduce or
eliminate the payment of such excess costs.  In no event shall Landlord be
required to spend more for the restoration of the Premises and Common Areas than
the proceeds received by Landlord, whether insurance proceeds under Landlord’s
insurance or insurance proceeds or other amounts received from Tenant.  Landlord
shall not be liable for any inconvenience to Tenant, or injury to Tenant’s
business resulting in any way from the Casualty or the repair thereof.  Provided
that Tenant is not in Default, during any period of time that all or a material
portion of the Premises is rendered untenantable as a result of a Casualty, the
Rent shall abate for the portion of the Premises that is untenantable and not
used by Tenant.

 

16.03  Waiver.  The provisions of this Section 16, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises or the Property, and any Laws,
including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the parties, and any
similar or successor Laws now or hereafter in effect, shall have no application
to this Lease or any damage or destruction to all or any part of the Premises or
the Property.

 

17

--------------------------------------------------------------------------------


 

17.       Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building.  The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking.  The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority.  If this Lease is not
terminated, Base Rent and Tenant’s Share shall be appropriately adjusted to
account for any reduction in the square footage of the Building or Premises. 
All compensation awarded for a Taking shall be the property of Landlord.  The
right to receive compensation or proceeds are expressly waived by Tenant,
provided, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award.  If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.  Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure, or any similar or successor Laws.

 

18.       Events of Default.

 

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for three (3) Business Days
after written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other
than a Monetary Default) to comply with any term, provision, condition or
covenant of this Lease, if the failure is not cured within thirty (30) days
after written notice to Tenant provided, however, if Tenant’s failure to comply
cannot reasonably be cured within thirty (30) days, Tenant shall be allowed
additional time (not to exceed 90 days) as is reasonably necessary to cure the
failure so long as Tenant begins the cure within fifteen (15) days and
diligently pursues the cure to completion; (c) Tenant permits a Transfer without
Landlord’s required approval or otherwise in violation of Section 11 of this
Lease; (d) Tenant or any Guarantor becomes insolvent, makes a transfer in fraud
of creditors, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts when due or forfeits or loses its right
to conduct business; (e) the leasehold estate is taken by process or operation
of Law; (f) in the case of any ground floor or retail Tenant, Tenant does not
take possession of or abandons or vacates all or any portion of the Premises; or
(g) Tenant is in default beyond any notice and cure period under any other lease
or agreement at the Building or Property.  If Tenant, by repeating substantially
the same act or omission, breaches a particular provision of this Lease and
Landlord notifies Tenant of such breach, on three (3) or more occasions during
any twelve (12) month period, then Tenant’s subsequent breach of such provision
by commission of substantially the same act or omission shall be, at Landlord’s
option, an incurable Default by Tenant and Tenant shall lose any renewal and/or
expansion options.  All notices sent under this Section shall be in satisfaction
of, and not in addition to, notice required by Law.  Tenant acknowledges that
its obligation to pay Rent hereunder is a condition as well as a covenant, and
that such obligation is independent of any and all covenants of Landlord
hereunder.  Tenant shall not interpose any counterclaim of whatever nature or
description in any summary proceeding commenced by Landlord for non-payment of
Rent.  Tenant waives any rights of redemption or relief from forfeiture under
California Code of Civil Procedure sections 1174 and

 

18

--------------------------------------------------------------------------------


 

1179, or under any other applicable present or future Law, if Tenant is evicted
or Landlord takes possession of the Premises by reason of any Default.

 

19.       Remedies.

 

19.01  General.  Upon the occurrence of any Default under this Lease, whether
enumerated in Section 18 or not, Landlord shall have the option to pursue any
one or more of the following remedies without any notice (except as expressly
prescribed herein) or demand whatsoever (and without limiting the generality of
the foregoing, Tenant hereby specifically waives notice and demand for payment
of Rent or other obligations, except for those notices specifically required
pursuant to the terms of Section 18 or this Section 19, and waives any and all
other notices or demand requirements imposed by applicable Law):

 

(a)                                 Terminate this Lease and Tenant’s right to
possession of the Premises and recover from Tenant an award of damages equal to
the sum of the following:

 

(i)            The Worth at the Time of Award of the unpaid Rent which had been
earned at the time of termination;

 

(ii)           The Worth at the Time of Award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such Rent loss that Tenant affirmatively proves could have
been reasonably avoided;

 

(iii)          The Worth at the Time of Award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such Rent loss that Tenant affirmatively proves could be reasonably avoided;

 

(iv)          Any other amount necessary to compensate Landlord for all the
detriment either proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and

 

(v)           All such other amounts in addition to or in lieu of the foregoing
as may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at an annual rate equal to
the lesser of (A) the maximum rate permitted by Law, or (B) the Prime Rate plus
five percent (5%).  For purposes hereof, the “Prime Rate” shall be annual
interest rate publicly announced as its prime or base rate by a federally
insured bank selected by Landlord in the State of California.  The “Worth at the
Time of Award” of the amount referred to in part (iii), above, shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus 1%;

 

(b)                                 Employ the remedy described in California
Civil Code § 1951.4 (Landlord may continue this Lease in effect after Tenant’s
breach and abandonment and recover Rent as it becomes due, if Tenant has the
right to sublet or assign, subject only to reasonable limitations). 
Accordingly, if Landlord does not elect to

 

19

--------------------------------------------------------------------------------


 

terminate this Lease on account of any Default by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies under this Lease, including the right to recover all Rent as it becomes
due; or

 

(c)                                  Notwithstanding Landlord’s exercise of the
remedy described in California Civil Code § 1951.4 in respect of an event or
events of default, at such time thereafter as Landlord may elect in writing, to
terminate this Lease and Tenant’s right to possession of the Premises and
recover an award of damages as provided above in Section 19.01(a).

 

19.02  Requirements for Landlord Waiver.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No waiver by Landlord of any breach hereof shall be effective unless such
waiver is in writing and signed by Landlord.

 

19.03  Waiver.  TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY
SECTION 3275 OF THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179
OF THE CODE OF CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND
RULES OF LAW FROM TIME TO TIME IN EFFECT DURING THE LEASE TERM OR THEREAFTER
PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS
LEASE FOLLOWING ITS TERMINATION BY REASON OF TENANT’S BREACH.

 

THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE.  IF
THE JURY WAIVER PROVISIONS OF THIS SECTION 19.03 ARE NOT ENFORCEABLE UNDER
CALIFORNIA LAW, THEN THE FOLLOWING PROVISIONS SHALL APPLY.  It is the desire and
intention of the parties to agree upon a mechanism and procedure under which
controversies and disputes arising out of this Lease or related to the Premises
will be resolved in a prompt and expeditious manner.  Accordingly, except with
respect to actions for unlawful or forcible detainer or with respect to the
prejudgment remedy of attachment, any action, proceeding or counterclaim brought
by either party hereto against the other (and/or against its officers,
directors, employees, agents or subsidiaries or affiliated entities) on any
matters whatsoever arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”).  Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter — except for copies
ordered by the other parties — shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 26.02 below.  The venue of the proceedings shall be in
the county in which the Premises are located.  Within 10 days of receipt by any
party of a written request to resolve any dispute or controversy pursuant to
this Section 19.03, the parties shall agree upon a single referee who shall try
all issues, whether of fact or law, and report a finding and judgment on such
issues as required by the Referee Sections.  If the parties are unable to agree
upon a referee within such 10 day period, then any party may thereafter file a
lawsuit in the

 

20

--------------------------------------------------------------------------------


 

county in which the Premises are located for the purpose of appointment of a
referee under the Referee Sections.  If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
the American Arbitration Association or similar mediation/arbitration entity. 
The proposed referee may be challenged by any party for any of the grounds
listed in the Referee Sections.  The referee shall have the power to decide all
issues of fact and law and report his or her decision on such issues, and to
issue all recognized remedies available at Law or in equity for any cause of
action that is before the referee, including an award of attorneys’ fees and
costs in accordance with this Lease.  The referee shall not, however, have the
power to award punitive damages, nor any other damages which are not permitted
by the express provisions of this Lease, and the parties hereby waive any right
to recover any such damages.  The parties shall be entitled to conduct all
discovery as provided in the California Code of Civil Procedure, and the referee
shall oversee discovery and may enforce all discovery orders in the same manner
as any trial court judge, with rights to regulate discovery and to issue and
enforce subpoenas, protective orders and other limitations on discovery
available under California law.  The reference proceeding shall be conducted in
accordance with California law (including the rules of evidence), and in all
regards, the referee shall follow California law applicable at the time of the
reference proceeding.  The parties shall promptly and diligently cooperate with
one another and the referee, and shall perform such acts as may be necessary to
obtain a prompt and expeditious resolution of the dispute or controversy in
accordance with the terms of this Section 19.03.  In this regard, the parties
agree that the parties and the referee shall use best efforts to ensure that
(a) discovery be conducted for a period no longer than 6 months from the date
the referee is appointed, excluding motions regarding discovery, and (b) a trial
date be set within 9 months of the date the referee is appointed.  In accordance
with Section 644 of the California Code of Civil Procedure, the decision of the
referee upon the whole issue must stand as the decision of the court, and upon
the filing of the statement of decision with the clerk of the court, or with the
judge if there is no clerk, judgment may be entered thereon in the same manner
as if the action had been tried by the court.  Any decision of the referee
and/or judgment or other order entered thereon shall be appealable to the same
extent and in the same manner that such decision, judgment, or order would be
appealable if rendered by a judge of the superior court in which venue is proper
hereunder.  The referee shall in his/her statement of decision set forth his/her
findings of fact and conclusions of law.  The parties intend this general
reference agreement to be specifically enforceable in accordance with the Code
of Civil Procedure.  Nothing in this Section 19.03 shall prejudice the right of
any party to obtain provisional relief or other equitable remedies from a court
of competent jurisdiction as shall otherwise be available under the Code of
Civil Procedure and/or applicable court rules.

 

19.04  Remedies Cumulative.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing by agreement,
applicable Law or in equity.  In addition to other remedies provided in this
Lease, Landlord shall be entitled, to the extent permitted by applicable Law, to
injunctive relief, or to a decree compelling performance of any of the
covenants, agreements, conditions or provisions of this Lease, or to any other
remedy allowed to Landlord at law or in equity.  Forbearance by Landlord to
enforce one or more of the remedies herein provided upon any Default shall not
be deemed or construed to constitute a waiver of such Default.

 

19.05  Landlord’s Rights.  If Tenant is in Default of any of its non-monetary
obligations under the Lease, Landlord shall have the right to perform such
obligations.  Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to ten percent (10%) of
the cost of the work performed by Landlord.

 

21

--------------------------------------------------------------------------------


 

19.06  Written Agreement.  No act of Landlord or of any Landlord Related Party,
including Landlord’s acceptance of the keys to the Premises, shall constitute
Landlord’s acceptance of a surrender or abandonment of the Premises by Tenant
prior to the expiration of the Term unless such acceptance is expressly
acknowledged by Landlord in a written agreement executed by both parties.

 

19.07  Severability.  This Section 19 shall be enforceable to the maximum extent
such enforcement is not prohibited by applicable Law, and the unenforceability
of any portion thereof shall not thereby render unenforceable any other portion.

 

20.       Landlord Default; Limitation of Liability.

 

20.1  Landlord Default.  Landlord shall be in default hereunder (a “Landlord
Default”) if Landlord has not commenced and pursued with reasonable diligence
the cure of any failure of Landlord to meet its obligations hereunder within
thirty (30) days after the receipt by Landlord of written notice from Tenant of
the alleged failure to perform, which notice must be delivered by Tenant in
strict accordance with the notice provisions of Section 24.  In no event shall
Tenant have the right to terminate or rescind this Lease as a result of any
Landlord Default as to any covenant or agreement contained in this Lease. 
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for any Landlord Default hereunder and for breach
of any promise or inducement shall be limited to a suit for damages and/or
injunction.  In addition, Tenant hereby covenants that, prior to the exercise of
any such remedies, it will (i) use reasonable efforts to mitigate its damages
and losses arising from any Landlord Default, and (ii) give the Mortgagee
(defined below), if any, notice and a reasonable time to cure any default by
Landlord.

 

20.2  Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR
LANDLORD) SHALL BE LIMITED TO THE LESSER OF (A) THE INTEREST OF LANDLORD IN THE
PROPERTY, OR (B) THE EQUITY INTEREST LANDLORD WOULD HAVE IN THE PROPERTY IF THE
PROPERTY WERE ENCUMBERED BY THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE
VALUE OF THE PROPERTY.  AS USED HEREIN, “INTEREST OF LANDLORD IN THE PROPERTY”
SHALL INCLUDE RENTS, INSURANCE PROCEEDS, PROCEEDS FROM ANY TAKING, AND PROCEEDS
OF SALE.  TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR
THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED
PARTY.  NEITHER ANY LIMITED PARTNER OF LANDLORD NOR ANY LANDLORD RELATED PARTY
SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL
LANDLORD OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT,
DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGE.  BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL
GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 23 BELOW), WRITTEN NOTICE AND REASONABLE TIME TO CURE THE
ALLEGED DEFAULT, AND LANDLORD SHALL NOT BE IN DEFAULT UNDER THIS LEASE UNLESS
LANDLORD AND THE MORTGAGEE(S) HAVE FAILED TO CURE OR COMMENCE TO CURE OF SUCH
ALLEGED DEFAULT WITHIN THE PERIOD SET FORTH IN SECTION 20.1 ABOVE.

 

22

--------------------------------------------------------------------------------


 

21.       Relocation.

 

Landlord, at its expense, at any time before or during the Term, may relocate
Tenant from the Premises to space of reasonably comparable size and
substantially similar finishes and configuration (“Relocation Space”) within the
Building upon sixty (60) days’ prior written notice to Tenant, provided that the
Relocation Space shall be located no lower than the eighteenth (18th) floor of
the Building.  From and after the date of the relocation, the Base Rent and
Tenant’s Share shall be adjusted based on the rentable area of the Relocation
Space.  Landlord shall pay Tenant’s reasonable costs of relocation which amount
shall include all costs for moving Tenant’s furniture, equipment, supplies and
other personal property.

 

22.       Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance.  Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to, for the
first thirty (30) days of such holdover period, the greater of (a) 150% of the
sum of the Base Rent and Additional Rent in effect immediately preceding such
termination or (b) the fair market rent for the Premises, as determined in good
faith by Landlord, and for any period beyond such thirty (30) day period, the
greater of (a) 200% of the sum of the Base Rent and Additional Rent in effect
immediately preceding such termination or (b) the fair market rent for the
Premises, as determined in good faith by Landlord.  No holdover by Tenant or
payment by Tenant after the termination of this Lease shall be construed to
extend the Term or prevent Landlord from immediate recovery of possession of the
Premises by summary proceedings or otherwise.  If Landlord is unable to deliver
possession of the Premises to a new tenant or to perform improvements for a new
tenant as a result of Tenant’s holdover, Tenant shall be liable for any and all
damages, fees, and/or costs incurred or to be incurred (including consequential
damages) that Landlord suffers from the holdover.

 

23.       Subordination to Mortgages; Estoppel Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”). 
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”.  This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute Mortgagee’s standard form subordination
agreement in favor of the Mortgagee.  As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease.  Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease.  Tenant shall, within ten (10) Business Days after receipt of a
written request from Landlord, execute and deliver a subordination agreement
and/or estoppel certificate to those parties as are reasonably requested by the
other (including a Mortgagee or prospective purchaser).  Without limitation,
such estoppel certificate may include a certification as to the status of this
Lease, the existence of any defaults and the amount of Rent that is due and
payable.  Tenant acknowledges its obligation to pay an administration fee at a
daily rate of $50.00 for each day that Tenant is late in providing any such
subordination agreement or estoppel certificate (or a daily rate of $100.00 for
both), commencing on the eleventh (11th) Business Day following Landlord’s
request therefor.  If Tenant has not provided any such subordination agreement
or estoppel certificate within twenty (20) days following Landlord’s written
request therefor, Tenant hereby appoints Landlord as Tenant’s attorney-in-fact,
which

 

23

--------------------------------------------------------------------------------


 

appointment is coupled with an interest, to execute, acknowledge and deliver any
such subordination agreement or estoppel certificate for and on behalf of
Tenant, without any liability on the part of Landlord for the accuracy of any
information contained therein, and Tenant shall thereupon be deemed to have
acknowledged the accuracy of all information set forth therein for the benefit
of Landlord, any current or prospective Mortgagee, or any prospective purchaser
of any interest of Landlord in the Building.  However, if any such party is
unwilling to rely on such subordination agreement or estoppel certificate from
Landlord (or if Landlord is unwilling for any reason to execute such
subordination agreement or estoppel certificate as attorney-in-fact for Tenant),
the daily administration fee described herein shall continue until such time as
Tenant has provided the subordination agreement or estoppel certificate as
originally requested.  Upon written request by Tenant, Landlord will use
reasonable efforts to obtain a subordination, non-disturbance and attornment
agreement (“SNDA”) for the benefit of Tenant from any future Mortgagee whereby
the Mortgagee agrees to recognize the rights of Tenant under this Lease in the
event of a foreclosure of the Mortgage held by such Mortgagee on such
Mortgagee’s then current standard form of agreement.  “Reasonable efforts” of
Landlord shall not require Landlord to incur any cost, expense or liability to
obtain such agreement, it being agreed that Tenant shall be responsible for any
fee or review costs charged by the Mortgagee.  Landlord’s failure to obtain a
SNDA for Tenant shall have no effect on the rights, obligations and liabilities
of Landlord and Tenant or be considered to be a default by Landlord hereunder.

 

24.       Notice.

 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered,
express, or certified mail, with return receipt requested or with delivery
confirmation requested from the U.S. postal service, or sent by overnight or
same day courier service at the party’s respective Notice Address(es) set forth
in Section 1; provided, however, notices sent by Landlord regarding general
Building operational matters may be posted in the Building mailroom or the
general Building newsletter or sent via e-mail to the e-mail address provided by
Tenant to Landlord for such purpose.  In addition, if the Building is closed
(whether due to emergency, governmental order or any other reason), then any
notice address at the Building shall not be deemed a required notice address
during such closure, and, unless Tenant has provided an alternative valid notice
address to Landlord for use during such closure, any notices sent during such
closure may be sent via e-mail or in any other practical manner reasonably
designed to ensure receipt by the intended recipient.  Each notice shall be
deemed to have been received on the earlier to occur of actual delivery or the
date on which delivery is refused, or, if Tenant has vacated the Premises or any
other Notice Address of Tenant without providing a new Notice Address, 3 days
after notice is deposited in the U.S. mail or with a courier service in the
manner described above.  Either party may, at any time, change its Notice
Address (other than to a post office box address) by giving the other party
written notice of the new address.

 

25.       Surrender of Premises.

 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property and any and all Required Removables from the Premises,
and quit and surrender the Premises to Landlord, broom clean, and in good order,
condition and repair, ordinary wear and tear and damage which Landlord is
obligated to repair hereunder excepted.  If Tenant fails to remove any of
Tenant’s Property or Required Removables, or to restore the Premises to the
required condition as of the date of termination of this Lease or Tenant’s right
to possession of the Premises, Landlord, at Tenant’s sole cost and expense,
shall be entitled (but not obligated) to remove and/or store Tenant’s Property
and Required Removables, as the case

 

24

--------------------------------------------------------------------------------


 

may be, and/or perform such restoration of the Premises.  Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property. 
Tenant shall pay Landlord the expenses and storage charges incurred.  If Tenant
fails to remove Tenant’s Property from the Premises or storage, within thirty
(30) days after notice, Landlord may deem all or any part of Tenant’s Property
to be abandoned and, at Landlord’s option, title to Tenant’s Property shall vest
in Landlord or Landlord may dispose of Tenant’s Property in any manner Landlord
deems appropriate.

 

26.       Miscellaneous.

 

26.01  Governing Law; Construction.  This Lease shall be interpreted and
enforced in accordance with the Laws of the State of California and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of
California.  In addition to any methods of service of process provided for under
applicable law, all service of process in any proceeding in any California state
or United States court sitting in the county where the Premises are located, may
be made by certified or registered mail, return receipt requested, to the
Tenant’s Notice Address, and service so made shall be complete upon receipt;
except that if Tenant shall refuse to accept delivery, service shall be deemed
complete on the date such delivery was attempted and refused.

 

26.02  Attorneys’ Fees.  If Landlord utilizes the services of an attorney due to
Tenant’s failure to pay Rent when due or otherwise comply with the provisions of
this Lease, then Tenant shall be required to pay Additional Rent in an amount
equal to the actual attorneys’ fees and costs actually incurred by Landlord in
connection therewith irrespective of whether any legal action or proceeding may
be commenced or filed by Landlord.  If any such work is performed by in-house
counsel for Landlord, the value of such work shall be determined at a reasonable
hourly rate for comparable outside counsel; provided, however, such fees shall
be recoverable with respect to legal work performed by Landlord’s in-house
counsel only to the extent that such work is not duplicative of legal work
performed by outside counsel representing Landlord in such matter. 
Notwithstanding the foregoing, in any action or proceeding between Landlord and
Tenant, including any appellate or alternative dispute resolution proceeding,
the prevailing party shall be entitled to recover from the non-prevailing party
all of its costs and expenses in connection therewith, including, but not
limited to, reasonable attorneys’ fees actually incurred.  Any such fees and
other expenses incurred by either party in enforcing a judgment in its favor
under this Lease shall be recoverable separately from and in addition to any
other amount included in such judgment, and such obligation is intended to be
severable from the other provisions of this Lease and to survive and not be
merged into any such judgment.

 

26.03  No Waiver.  No failure by either party to declare a default immediately
upon its occurrence, nor any delay by either party in taking action for a
default, nor Landlord’s acceptance of Rent with knowledge of a Default by
Tenant, shall constitute a waiver of the Default, nor shall it constitute an
estoppel.

 

26.04  Force Majeure.  Whenever a period of time is prescribed for the taking of
an action by Landlord, the period of time for the performance of such action
shall be extended by the number of days that the performance is actually delayed
due to strikes, acts of God, shortages of labor or materials, war, terrorist
acts, pandemics, civil disturbances and other causes beyond the reasonable
control of Landlord (“Force Majeure”).

 

26.05  Landlord Transfer.  Landlord shall have the right to transfer and assign
its rights and obligations under this Lease and in the Building and Property. 
Upon transfer, Landlord shall be

 

25

--------------------------------------------------------------------------------


 

released from any further obligations hereunder and Tenant agrees to look solely
to the successor in interest of Landlord for the performance of such
obligations, provided that any successor pursuant to a voluntary, third party
transfer (but not as part of an involuntary transfer resulting from a
foreclosure or deed in lieu thereof) shall have assumed Landlord’s obligations
under this Lease.

 

26.06  No Offer.  Landlord has delivered a copy of this lease to Tenant for
Tenant’s review only and the delivery of it does not constitute an offer to
Tenant or an option.  Tenant represents that it has dealt directly with and only
with Tenant’s Broker as a broker in connection with this Lease.  Tenant shall
defend, indemnify and hold Landlord and the Landlord Related Parties harmless
from all claims of any other brokers claiming to have represented Tenant in
connection with this Lease.  Landlord shall defend, indemnify and hold Tenant
and the Tenant Related Parties harmless from all claims of any brokers claiming
to have represented Landlord in connection with this Lease.  Landlord shall pay
a commission to Landlord’s Broker pursuant to a separate written agreement
between Landlord and Landlord’s Broker.

 

26.07 Building Standard Signage.  Landlord, at Landlord’s cost, shall provide
“Building Standard” signage at the main lobby directory, 23rd floor elevator
lobby, and at the entrance to the Premises identifying Tenant; any replacements
of or changes to such signage shall be at Tenant’s sole cost and expense. 
Tenant shall not place or permit to be placed any lights, decorations, banners,
signs, window or door lettering, advertising media, or any other item that can
be viewed from the exterior of the Premises without obtaining Landlord’s prior
written consent, which may be withheld in Landlord’s sole discretion.  Subject
to the foregoing, Tenant shall have the right to install custom signage in the
Premises; any such signage shall be a Required Removable.  By no later than the
Termination Date (or earlier the date of any earlier termination of this Lease),
Tenant shall repair any damage to the Premises or the Building caused by any
installation, maintenance or removal of signage, all at Tenant’s expense.  If
any such items are installed without Landlord’s consent, or are not timely
removed, or repairs are not timely made, Landlord shall have the right (but not
the obligation) to remove any or all of such items and/or repair any such damage
or injury, all at Tenant’s sole cost and expense.

 

26.08  Time is of the Essence.  Time is of the essence of each and every term,
condition and provision of this Lease in which time of performance is a factor. 
The parties agree that notwithstanding any Law to the contrary, Landlord has no
duty to notify Tenant that Tenant has failed to give any notice that Tenant has
the right to give under the Lease, including notice of the exercise of any
option.

 

26.09  Quiet Enjoyment.  Tenant may peacefully have, hold and enjoy the
Premises, subject to the terms of this Lease, provided Tenant pays the Rent and
fully performs all of its covenants and agreements.  This covenant shall be
binding upon Landlord and its successors only during its or their respective
periods of ownership of the Building.

 

26.10  Reservation of Rights.  This Lease does not grant any rights to light or
air over or about the Building.  Landlord excepts and reserves exclusively to
itself any and all rights not specifically granted to Tenant under this Lease. 
Landlord reserves the right to make changes to the Property, Building and Common
Areas as Landlord deems appropriate.

 

26.11  Joint and Several Liability.  If Tenant comprises more than one person,
all such persons shall be jointly and severally liable for payment of Rent and
the performance of Tenant’s obligations hereunder.  If Tenant is a partnership,
all current and future general partners of Tenant shall be jointly and severally
liable for such obligations.  No individual partner

 

26

--------------------------------------------------------------------------------


 

or other person shall be deemed to be released from its obligations hereunder
except to the extent any such release is expressly set forth in a written
agreement executed by Landlord in the exercise of its sole discretion.  If there
is more than one Tenant or if Tenant is comprised of more than one party or
entity, requests or demands from any one person or entity comprising Tenant
shall be deemed to have been made by all such persons or entities.  Notices to
any one person or entity shall be deemed to have been given to all persons and
entities.

 

26.12  Tenant Representations.  Tenant represents, warrants and covenants that:

 

(a)                                 Tenant and its principals are not acting,
and will not act, directly or indirectly, for or on behalf of any person, group,
entity, or nation named by any Executive Order or the United States Treasury
Department as a terrorist, “Specially Designated and Blocked Person,” or other
banned or blocked person, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control;

 

(b)                                 Tenant and its principals are not engaged,
and will not engage, in this transaction, directly or indirectly, on behalf of,
or instigating or facilitating, and will not instigate or facilitate, this
transaction, directly or indirectly, on behalf of, any such person, group,
entity, or nation; and

 

(c)                                  Tenant acknowledges that the breach of this
representation, warranty and covenant by Tenant shall be an immediate Default
under the Lease.

 

26.13  Severability.  If any term or provision of this Lease shall to any extent
be void or unenforceable, the remainder of this Lease shall not be affected.

 

26.14  OFAC Compliance.  Tenant represents and warrants to Landlord, and agrees,
that each individual executing this Lease on behalf of Tenant is authorized to
do so on behalf of Tenant and that the entity(ies) or individual(s) constituting
Tenant or Guarantor or which may own or control Tenant or Guarantor or which may
be owned or controlled by Tenant or Guarantor are not and at no time will be
(i) in violation of any Laws relating to terrorism or money laundering, or
(ii) among the individuals or entities identified on any list compiled pursuant
to Executive Order 13224 for the purpose of identifying suspected terrorists or
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any replacement website or
other replacement official publication of such list.

 

26.15  Interpretation of Lease.  This Lease has been negotiated at arms’ length
between persons knowledgeable in business and real estate matters who have had
the opportunity to confer with counsel in the negotiation hereof.  Accordingly,
any rule of law or legal decision that would require interpretation of this
Lease against the party that drafted it is not applicable and is waived, and
this Lease shall be given a fair and reasonable interpretation in accordance
with the meaning of its terms.  References in this Lease to articles, sections,
paragraphs or exhibits pertain to articles, sections, paragraphs and exhibits of
this Lease unless otherwise specified.  The word “including” means “including,
without limitation.”  The word “or” means “and/or” unless the context clearly
indicates an obligation to choose one of two or more alternatives.  The word
“person” includes legal entities as well as natural persons.  The word “may”
means “may, but shall not be required to.”  Unless otherwise expressly specified
in the applicable provisions, the phrase “at any time” means “at any time and
from time to time.”  The article, section and paragraph headings in this Lease
are solely for convenience of reference and shall not constitute a part of this
Lease, nor shall they affect the meaning, construction or effect hereof.

 

27

--------------------------------------------------------------------------------


 

All terms and words used in this Lease, regardless of the number or gender in
which they are used, shall be deemed to include the appropriate number and
gender, as the context may require.  Any reference to any specific statute,
ordinance or other Law shall be deemed to include any amendments thereto, or any
successor or similar Law addressing the same subject matter.

 

26.16  Confidentiality.  The terms of this Lease and the details of its
negotiation constitute confidential information pertaining to the Building that
is proprietary to Landlord.  Tenant acknowledges that its disclosure of any of
such information could adversely affect the ability of Landlord to negotiate
other leases and impair Landlord’s relationship with other tenants. 
Accordingly, Tenant agrees that it shall keep (and shall cause its employees,
agents, principals and all other Tenant Related Parties to keep) all such
information confidential and shall not disclose all or any portion thereof to
any person except:  (a) as and to the extent required by Law; and (b) to bona
fide prospective assignees or sublessees of Tenant, or to Tenant’s attorneys,
tax and financial advisors, lenders and investors, to the extent such persons
have a need to know and as necessary for the conduct of Tenant’s business,
provided that such persons also first agree in writing to keep all such
information confidential for the benefit of Landlord.

 

26.17  No Memorandum.  Neither this Lease, nor any memorandum, affidavit or
other writing with respect thereto, shall be recorded by Tenant, by any Tenant
Related Party, or by any other person except Landlord.  Any such recording in
violation of this Section 26.16 shall constitute a Default.

 

26.18  Financial Statements.  If at any time Tenant’s financial statements are
no longer available online to the general public, within ten (10) days after
written request from Landlord from time to time during the Term, Tenant shall
provide Landlord with current financial statements and a statement of Tenant’s
cash flow setting forth Tenant’s financial condition and net worth for the most
recent quarter, including balance sheets and statements of profits and losses. 
Such statements shall be prepared by an independent accountant and certified by
Tenant’s president, chief executive officer or chief financial officer. 
Landlord shall keep such financial information confidential and shall only
disclose such information to Landlord’s lenders, consultants, purchasers or
investors, or other agents (who shall be subject to the same confidentiality
obligations) on a need to know basis in connection with the administration of
this Lease.

 

26.19  Effective Date.  This Lease shall only become effective and binding upon
full execution hereof by Landlord and delivery of a signed copy to Tenant.  This
Lease may be executed in one or more counterparts, and each of which, so
executed, shall be deemed to be an original, and all such counterparts together
shall constitute one and the same instrument.  This Lease may be executed in
so-called “pdf” format and each party has the right to rely upon a pdf
counterpart of this Lease signed by the other party to the same extent as if
such party had received an original counterpart.

 

26.20  Entire Agreement.  This Lease constitutes the final, complete and
exclusive statement among the parties hereto, supersedes all prior and
contemporaneous understandings or agreements of the parties, and is binding on
and, subject to the provisions herein, inures to the benefit of their respective
heirs, representatives, successors and assigns.  No party has been induced to
enter into this Lease by, nor is any party relying on, any representation or
warranty outside those expressly set forth in this Lease.  Any agreement made
after the date of this Lease is ineffective to modify, waive, or terminate this
Lease, in whole or in part, unless

 

28

--------------------------------------------------------------------------------


 

such agreement is in writing, signed by the parties to this Lease, and
specifically states that such agreement modifies this Lease.

 

26.21 Certified Access Specialist Disclosure.  The following notice is given
pursuant to California Civil Code Section 1938.  “A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction-related accessibility
standards under state law.  Although state law does not require a CASp
inspection of the subject premises, the commercial property owner or lessor may
not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”

 

The Premises have not been issued a disability access inspection certificate or
undergone inspection by a Certified Access Specialist (“CASp”).  Landlord and
Tenant hereby agree that if Tenant elects to perform a CASp inspection of the
Premises, Tenant will provide written notice to Landlord, and Landlord may
elect, in Landlord’s sole discretion, to retain a CASp to perform the
inspection.  If Landlord does not so elect, the time and manner of the CASp
inspection is subject to the prior written approval of Landlord.  In either
event, the payment of the fee for the CASp inspection shall be borne by Tenant. 
The cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises shall be
allocated as provided in Section 5 of this Lease.

 

26.22 Access Notice Disclosure.  In accordance with Chapter 38 of the San
Francisco Administrative Code, the Disability Access Obligations Notice attached
hereto as Exhibit I (the “Access Notice”) is incorporated herein by this
reference.  Execution of this Lease by the parties hereto shall be deemed to
constitute and represent the parties’ acknowledgement and execution of the
Access Notice, notwithstanding that such Access Notice may not be separately
executed.  Section 5 of this Lease sets forth the parties’ respective
obligations regarding the performance of and payment for disability access
improvements.  Further, each party shall use reasonable efforts to notify the
other of alterations the notifying party may make to or affecting the Premises
or Building that might impact accessibility under federal and state disability
access laws.  Such notification regarding alterations shall in no event be
construed to limit Tenant’s obligations or to expand Tenant’s rights under this
Lease (including, without limitation, Section 9 of this Lease), and, without
limiting the generality of the foregoing, in no event shall such notification be
deemed to constitute any notice required to be given by Tenant to Landlord under
any other provision of this Lease.

 

26.23  Energy Disclosure.  If at any time during the Term, the Building is not a
“covered building” as defined in California Public Resources Code
Section 25402.10 and the regulations to be adopted pursuant thereto, and if at
such time Tenant is permitted to contract directly for the provision of
electricity, gas and/or water services to the Premises with the third-party
provider thereof (all in Landlord’s sole and absolute discretion), Tenant shall
promptly, but in no event more than ten (10) Business Days following its receipt
of each and every invoice for such items from the applicable provider, provide
Landlord with a copy of each such invoice.  Tenant acknowledges that pursuant to
California Public Resources Code Section 25402.10 and the regulations to be
adopted pursuant thereto (collectively the “Energy Disclosure Requirements”),
Landlord may be required to disclose information concerning Tenant’s energy
usage at the Building to certain third parties, including, without limitation,
prospective

 

29

--------------------------------------------------------------------------------


 

purchasers, lenders and tenants of the Building (the “Tenant Energy Use
Disclosure”).  Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, and (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure.  Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and liabilities
relating to, arising out of and/or resulting from any Tenant Energy Use
Disclosure.  The terms of this Section 26.22 shall survive the expiration or
earlier termination of this Lease.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

30

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease as of the Effective Date.

 

 

LANDLORD:

 

 

 

CA-MISSION STREET LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

NAPI REIT TRS, INC., a Maryland corporation

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Kathy A. Broderick

 

 

Name:

Kathy A. Broderick

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

 

TENANT:

 

JAGUAR HEALTH, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Its:

Chief Executive Officer

 

 

 

Tenant’s Tax ID Number (SSN or FEIN):

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

REQUIREMENTS FOR TENANT EXECUTION OF LEASE

 

If Tenant is foreign (non-California) corporation, the following conditions must
be satisfied:

 

(A)          Tenant shall provide Landlord a copy of a corporate resolution
signed by all directors of the corporation and in a form reasonably acceptable
to Landlord authorizing the person or persons designated to sign the Lease to do
so.

 

(B)          Tenant shall provide Landlord a certificate from the Secretary of
State of the Tenant’s state of incorporation confirming that Tenant is in good
standing and qualified to do business in its state of incorporation, and Tenant
shall also provide a certificate from the California Secretary of State
confirming that Tenant is qualified to do business in California.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-MISSION STREET LIMITED PARTNERSHIP (“Landlord”) and
JAGUAR HEALTH, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 201 Mission Street, San Francisco, California.

 

[g241251ku09i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXPENSES, TAXES AND INSURANCE EXPENSES

 

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-MISSION STREET LIMITED PARTNERSHIP (“Landlord”) and
JAGUAR HEALTH, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 201 Mission Street, San Francisco, California.

 

1.  Payments.

 

1.01  Commencing as of the first (1st) day of the calendar year following the
Base Year (each such calendar year or any portion thereof during the Term being
referred to herein as an “Adjustment Year”), Tenant shall pay Tenant’s Share of
the amount, if any, by which Expenses (defined below) for each applicable
Adjustment Year exceed Expenses for the Base Year (the “Expense Excess”) and
also the amount, if any, by which Taxes (defined below) for each applicable
Adjustment Year exceed Taxes for the Base Year (the “Tax Excess”) and the
amount, if any, by which Insurance Expenses (defined below) for each applicable
Adjustment Year exceed Insurance Expenses for the Base Year (the “Insurance
Expense Excess”).  If Expenses, Taxes or Insurance Expenses in any Adjustment
Year decrease below the amount of Expenses, Taxes or Insurance Expenses for the
Base Year, Tenant’s Share of Expenses, Taxes or Insurance Expenses, as the case
may be, for such Adjustment Year shall be $0.  Landlord shall provide Tenant
with a good faith estimate of the Expense Excess, the Tax Excess and the
Insurance Expense Excess for each Adjustment Year.  On or before the first day
of each month, Tenant shall pay to Landlord a monthly installment equal to
one-twelfth of Tenant’s Share of Landlord’s estimate of the Expense Excess, Tax
Excess and the Insurance Expense Excess.  If Landlord determines that any such
estimate was incorrect by a material amount, Landlord may provide Tenant with a
revised estimate.  After its receipt of the revised estimate, Tenant’s monthly
payments of the applicable category of expense shall be based upon the revised
estimate.  If Landlord does not provide Tenant with an estimate of the Expense
Excess, the Tax Excess or the Insurance Expense Excess for any Adjustment Year
by December 15th of the immediately preceding calendar year, Tenant shall
continue to pay monthly installments based on the estimate for the previous
calendar year if such year was an Adjustment Year, until Landlord provides
Tenant with an estimate for the then current Adjustment Year.  Upon delivery of
such estimate, an adjustment shall be made for any month for which Tenant paid
monthly installments based on the estimate for the previous calendar year. 
Tenant shall pay Landlord the amount of any underpayment within thirty (30) days
after receipt of the applicable estimate.  Any overpayment shall be refunded to
Tenant within (30) days or credited against the next due future
installment(s) of Additional Rent.

 

1.02  As soon as is practical following the end of each Adjustment Year,
Landlord shall furnish Tenant with a statement (each, a “Final Statement”) of
the actual Expenses and Expense Excess, actual Taxes and Tax Excess and actual
Insurance Expenses and Insurance Expense Excess for the applicable Adjustment
Year.  If the estimated Expense Excess, estimated Tax Excess or Insurance Excess
for the applicable Adjustment Year is more than the actual Expense Excess, the
actual Tax Excess or the actual Insurance Expense Excess, as the case may be,
for such Adjustment Year, Landlord shall apply any overpayment by Tenant against
Additional Rent due or next becoming due; provided, however, if the Term expires
before the determination of the overpayment, Landlord shall refund any
overpayment to Tenant after first deducting any amount of Rent due.  If the
estimated Expense Excess, estimated Tax Excess or estimated Insurance Expense
Excess for the applicable Adjustment Year is less than

 

B-1

--------------------------------------------------------------------------------


 

the actual Expense Excess, actual Tax Excess or actual Insurance Expense Excess,
as the case may be, for such Adjustment Year, Tenant shall pay Landlord, within
thirty (30) days after Tenant’s receipt of the applicable Final Statement, any
underpayment for the applicable Adjustment Year.

 

2.  Expenses.

 

2.01  “Expenses” means all costs and expenses incurred in each calendar year
during the Term in connection with operating, maintaining, repairing, and
managing the Building and the Property.  Expenses include, without limitation:
(a)  all labor and labor related costs, including wages, salaries, bonuses,
taxes, insurance, uniforms, training, retirement plans, pension plans and other
employee benefits for service personnel engaged in the operation, maintenance
and security of the Building and the direct costs of training such employees
limiting such charges only to amounts reasonably estimated by the Landlord to be
directly allocable to services rendered by the employees and personnel for the
benefit of the Building; (b) management fees of all income (excluding such
management cost recovery) derived from the Building, including without
limitation, all Rent hereunder, all rent and other payments derived from other
tenants in the Building, parking revenues and other revenues derived from
licensees of any other part of or right in the Building; (c) the cost of
equipping, staffing and operating an on-site and/or off-site management office
for the Building, provided if the management office services one or more other
buildings or properties, the shared costs and expenses of equipping, staffing
and operating such management office(s) shall be equitably prorated and
apportioned between the Building and the other buildings or properties;
(d) accounting costs; (e) the cost of services; (f) rental and purchase cost of
parts, supplies, tools and equipment; (g)  electricity, gas and other utility
costs; and (h) the amortized cost of capital improvements (as distinguished from
replacement parts or components installed in the ordinary course of business)
made subsequent to the Base Year which are:  (1) performed primarily to reduce
current or future operating expense costs, upgrade Building security or
otherwise materially improve the operating efficiency of the Property; or
(2) required to comply with any Laws that are enacted, or first interpreted to
apply to the Property, after the date of the Lease.  The cost of any such
included capital improvements shall be amortized by Landlord over the lesser of
the Payback Period (defined below) or the useful life of the capital improvement
as reasonably determined by Landlord.  The amortized cost of capital
improvements may, at Landlord’s option, include actual or imputed interest at
the rate that Landlord would reasonably be required to pay to finance the cost
of the capital improvement. “Payback Period” means the reasonably estimated
period of time that it takes for the cost savings resulting from a capital
improvement to equal the total cost of the capital improvement.  Landlord, by
itself or through an affiliate, shall have the right to directly perform,
provide and be compensated for any services under the Lease.  If Landlord incurs
Expenses for the Building or Property together with one or more other buildings
or properties, whether pursuant to a reciprocal easement agreement, common area
agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned between the Building and Property and the other
buildings or properties.

 

2.02  Anything to the contrary contained in Section 2.01 notwithstanding,
Expenses shall not include: (i) the cost of capital improvements (except as set
forth above); (ii) depreciation; (iii) principal or interest payments, fees,
charges or other costs of mortgage and other non-operating debts of Landlord;
(iv) the cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds, any contractor, manufacturer or supplier
warranty of service contract or any other costs for which Landlord has been
reimbursed or receives a credit refund or discount for same; (v) all costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, rental abatements and construction

 

B-2

--------------------------------------------------------------------------------


 

allowances granted to specific tenants; (vi) costs incurred in connection with
the sale, financing or refinancing of the Building; (vii) fines, interest and
penalties incurred due to the late payment of Taxes or Expenses;
(viii) organizational expenses associated with the creation and operation of the
entity which constitutes Landlord; (ix) any penalties or damages that Landlord
pays to Tenant under this Lease or to other tenants in the Building under their
respective leases; (x) reserves of any kind, including, but not limited to
replacement reserves, and reserves for bad debts or lost rent or any similar
charge not involving the payment of money to third parties; (xi) capital
improvements (as distinguished from replacement parts or components installed in
the ordinary course of business) made subsequent to the Base Year which are
required to comply with any Laws that were in effect prior to the date of the
Lease, including any penalties or damages incurred due to non-compliance; and
(xii) costs incurred to comply with laws relating to the removal of Hazardous
Materials in existence in the Building or the Property prior to the Delivery
Date, and of such a nature that a federal, State or municipal governmental
authority, if it had then had knowledge of the presence of such Hazardous
Material, in the state, and under the conditions that it then existed, would
have then required the removal of such Hazardous Material or other remedial or
containment action with respect thereto; and costs incurred to remove, remedy,
contain, or treat Hazardous Materials, which Hazardous Material are brought into
the Building or onto the Property after the Effective Date by Landlord and are
of such a nature, at that time, that a federal, State or municipal governmental
authority, if it had then had knowledge of the presence of such Hazardous
Materials, in the state, and under the conditions, that they then exist in the
Building or the Property, would have then required the removal of such Hazardous
Materials or other remedial or containment action with respect thereto (except
that the cost of handling, treatment, containing, removing or abating Hazardous
Materials related to the ordinary general repair and maintenance of the Building
or Property, for example, the removal of and disposal of oil from Building
machinery in the course of typical Building maintenance and not as a response to
any action of any tenant or occupant of the Building or release of Hazardous
Materials, may be included in Operating Expenses).

 

3.  “Taxes” shall mean:  (a) all real property taxes and other assessments on
the Building and/or Property, including, but not limited to, gross receipts
taxes (including without limitation the San Francisco Gross Receipts Tax and
Business Registration Fees Ordinance (2012 Proposition E)), assessments for
special improvement districts and building improvement districts, governmental
charges, fees and assessments for police, fire, traffic mitigation or other
governmental service of purported benefit to the Property, taxes and assessments
levied in substitution or supplementation in whole or in part of any such taxes
and assessments and the Property’s share of any real estate taxes and
assessments under any reciprocal easement agreement, common area agreement or
similar agreement as to the Property; (b) all personal property taxes for
property that is owned by Landlord and used in connection with the operation,
maintenance and repair of the Property (equitably adjusted with respect to any
such personal property that is used by Landlord in connection with the
operation, maintenance and repair of properties other than the Property); and
(c) all costs and fees incurred in connection with the seeking of reductions in
any tax liabilities described in (a) and (b), including, without limitation, any
costs incurred by Landlord for compliance, review and appeal of tax
liabilities.  Without limitation, Taxes shall not include any income, capital
levy, transfer, capital stock, gift, estate or inheritance tax.  If a change is
obtained for Taxes for the Base Year, Taxes for the Base Year shall be restated
and the Tax Excess for all Adjustment Years shall be recomputed.  Tenant shall
pay Landlord the amount of Tenant’s Share of any such increase in the Tax Excess
within thirty (30) days after Tenant’s receipt of a statement from Landlord.

 

4.  “Insurance Expenses” shall mean the amount paid or incurred by Landlord
(i) in insuring all or any portion of the Property under policies of insurance
and/or commercially reasonable self-

 

B-3

--------------------------------------------------------------------------------


 

insurance, which may include commercial general liability insurance, property
insurance, worker’s compensation insurance, rent interruption insurance,
contingent liability and builder’s risk insurance, and any insurance as may from
time to time be maintained by Landlord and (ii) for deductible payments under
any insured claims.  If Landlord does not carry earthquake or terrorism
insurance (“Earthquake/Terrorism Insurance”) during the Base Year, but obtains
Earthquake/Terrorism Insurance subsequent to the Base Year, then the initial
annual premium for such Earthquake/Terrorism Insurance shall be included in
Insurance Expenses, and Insurance Expenses for that year and in any year
subsequent to the first year in which Landlord obtains such Earthquake/Terrorism
Insurance shall include only the increases in the annual premium over the annual
premium Landlord would have paid for the Earthquake/Terrorism Insurance had such
insurance been included in the Base Year at the price that would have been
charged for such insurance in the Base Year.

 

5.  “Occupancy Adjustment”.  If at any time during a calendar year (or portion
thereof), including the Base Year, the Building is less than ninety-five percent
(95%) occupied or Landlord is not supplying services to at least 95% of the
total Rentable Area of the Building, Expenses and Insurance Expenses shall be
determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Area of the Building during such
calendar year.  Notwithstanding the foregoing, Landlord may calculate the
extrapolation of Expenses and Insurance Expenses under this Section based on
100% occupancy and service so long as such percentage is used consistently for
each year of the Term.  The extrapolation of Expenses and Insurance Expenses
under this Section shall be performed in accordance with the methodology
specified by the Building Owners and Managers Association or other generally
accepted industry practices.

 

6.  Cost Pools.  Landlord shall have the right, from time to time, to equitably
allocate some or all of the Expenses and/or Insurance Expenses among different
portions or occupants of the Building (the “Cost Pools”), in Landlord’s
discretion.  Such Cost Pools may, for example, include, but shall not be limited
to, the office space tenants of the Building and the retail space tenants.  The
Expenses and/or Insurance Expenses allocable to each such Cost Pool shall be
allocated to such Cost Pool and charged to the tenants within such Cost Pool in
an equitable manner.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[INTENTIONALLY OMITTED]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[INTENTIONALLY OMITTED]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-MISSION STREET LIMITED PARTNERSHIP (“Landlord”) and
JAGUAR HEALTH, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 201 Mission Street, San Francisco, California.

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances.  In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.

 

1.                                      Sidewalks, doorways, vestibules, halls,
stairways and other similar areas shall not be obstructed by Tenant or used by
Tenant for any purpose other than ingress and egress to and from the Premises. 
No rubbish, litter, trash, or material shall be placed, emptied, or thrown in
those areas.  At no time shall Tenant permit Tenant’s employees to loiter in
Common Areas or elsewhere about the Building or Property.

 

2.                                      Plumbing fixtures and appliances shall
be used only for the purposes for which designed and no sweepings, rubbish, rags
or other unsuitable material shall be thrown or placed in the fixtures or
appliances.

 

3.                                      No signs, advertisements or notices
shall be painted or affixed to windows, doors or other parts of the Building,
except those of such color, size, style and in such places as are first approved
in writing by Landlord.  All tenant identification and suite numbers at the
entrance to the Premises shall be installed by Landlord, at Tenant’s cost and
expense, using the standard graphics for the Building.  Except in connection
with the hanging of lightweight pictures and wall decorations, no nails, hooks
or screws shall be inserted into any part of the Premises or Building except by
the Building maintenance personnel without Landlord’s prior approval, which
approval shall not be unreasonably withheld.

 

4.                                      Landlord may provide and maintain in the
first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants and no other directory shall be permitted
unless previously consented to by Landlord in writing.

 

5.                                      Tenant shall not place any lock(s) on
any door in the Premises or Building without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, and Landlord shall have the
right at all times to retain and use keys or other access codes or devices to
all locks within and into the Premises.  A reasonable number of keys to the
locks on the entry doors in the Premises shall be furnished by Landlord to
Tenant at Tenant’s cost and Tenant shall not make any duplicate keys.  All keys
shall be returned to Landlord at the expiration or early termination of the
Lease.

 

6.                                      All contractors, contractor’s
representatives and installation technicians performing work in the Building
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, and shall be required to comply with Landlord’s standard
rules, regulations, policies and procedures, which may be revised from time to
time.

 

E-1

--------------------------------------------------------------------------------


 

7.                                      Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of merchandise
or materials requiring the use of elevators, stairways, lobby areas or loading
dock areas, shall be performed in a manner and restricted to hours reasonably
designated by Landlord.  Tenant shall obtain Landlord’s prior approval by
providing a detailed listing of the activity, including the names of any
contractors, vendors or delivery companies, which approval shall not be
unreasonably withheld.  Tenant shall assume all risk for damage, injury or loss
in connection with the activity.

 

8.                                      Landlord shall have the right to approve
the weight, size, or location of heavy equipment or articles in and about the
Premises, which approval shall not be unreasonably withheld; provided that
approval by Landlord shall not relieve Tenant from liability for any damage in
connection with such heavy equipment or articles.

 

9.                                      Tenant shall not:  (a) make or permit
any improper, objectionable or unpleasant noises or odors in the Building, or
otherwise interfere in any way with other tenants or persons having business
with them; (b) solicit business or distribute or cause to be distributed, in any
portion of the Building, handbills, promotional materials or other advertising;
or (c) conduct or permit other activities in the Building that might, in
Landlord’s sole opinion, constitute a nuisance.

 

10.                               No animals, except those assisting individuals
with disabilities in accordance with applicable law, shall be brought into the
Building or kept in or about the Premises.

 

11.                               No inflammable, explosive or dangerous fluids
or substances shall be used or kept by Tenant in the Premises, Building or about
the Property, except for those substances as are typically found in similar
premises used for general office purposes and are being used by Tenant in a safe
manner and in accordance with all applicable Laws.  Tenant shall not, without
Landlord’s prior written consent, use, store, install, spill, remove, release or
dispose of, within or about the Premises or any other portion of the Property,
any asbestos-containing materials or any solid, liquid or gaseous material now
or subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law which may now or
later be in effect.  Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant and shall remain solely liable
for the costs of abatement and removal.

 

12.                               Tenant shall not use or occupy the Premises in
any manner or for any purpose which might injure the reputation or impair the
present or future value of the Premises or the Building.  Tenant shall not use,
or permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.

 

13.                               Tenant shall not take any action which would
violate Landlord’s labor contracts or which would cause a work stoppage,
picketing, labor disruption or dispute or interfere with Landlord’s or any other
tenant’s or occupant’s business or with the rights and privileges of any person
lawfully in the Building (“Labor Disruption”).  Tenant shall take the actions
necessary to resolve the Labor Disruption, and shall have pickets removed and,
at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent for
the work to resume.  Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties nor shall the Commencement Date of the Term
be extended as a result of the above actions.

 

E-2

--------------------------------------------------------------------------------


 

14.                               Tenant shall not install, operate or maintain
in the Premises or in any other area of the Building, electrical equipment that
would overload the electrical system beyond its capacity for proper, efficient
and safe operation as determined solely by Landlord.  Tenant shall not furnish
cooling or heating to the Premises, including, without limitation, the use of
electric or gas heating devices, without Landlord’s prior written consent. 
Tenant shall not use more than its proportionate share of telephone lines and
other telecommunication facilities available to service the Building.

 

15.                               Tenant shall not operate or permit to be
operated a coin or token operated vending machine or similar device (including,
without limitation, telephones, lockers, toilets, scales, amusement devices and
machines for sale of beverages, foods, candy, cigarettes and other goods),
except for machines for the exclusive use of Tenant’s employees and invitees.

 

16.                               Bicycles and other vehicles are not permitted
inside the Building or on the walkways outside the Building, except in areas
designated by Landlord.

 

17.                               Landlord may from time to time adopt systems
and procedures for the security and safety of the Building and Property, its
occupants, entry, use and contents.  Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord’s systems and procedures.

 

18.                               Landlord shall have the right to prohibit the
use of the name of the Building or any other publicity by Tenant that in
Landlord’s sole opinion may impair the reputation of the Building or its
desirability.  Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

 

19.                               Neither Tenant nor its agents, employees,
contractors, guests or invitees shall smoke or permit smoking in the Common
Areas, unless a portion of the Common Areas have been declared a designated
smoking area by Landlord, nor shall the above parties allow smoke from the
Premises to emanate into the Common Areas or any other part of the Building. 
Landlord shall have the right to designate the Building (including the Premises)
as a non-smoking building.

 

20.                               Landlord shall have the right to designate and
approve standard window coverings for the Premises and to establish rules to
assure that the Building presents a uniform exterior appearance.  Tenant shall
ensure, to the extent reasonably practicable, that window coverings are closed
on windows in the Premises while they are exposed to the direct rays of the sun.

 

21.                               Deliveries to and from the Premises shall be
made only at the times in the areas and through the entrances and exits
reasonably designated by Landlord.  Tenant shall not make deliveries to or from
the Premises in a manner that might interfere with the use by any other tenant
of its premises or of the Common Areas, any pedestrian use, or any use which is
inconsistent with good business practice.

 

22.                               The work of cleaning personnel shall not be
hindered by Tenant after 5:30 P.M., and cleaning work may be done at any time
when the offices are vacant.  Windows, doors and fixtures may be cleaned at any
time.  Tenant shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to the cleaning service.

 

E-3

--------------------------------------------------------------------------------


 

23.                               Window coverings shall be closed when the
effect of sunlight would impose unnecessary loads on the air conditioning
system.

 

24.                               Tenant shall not tamper with or attempt to
adjust temperature control thermostats in the Premises.  Landlord shall make
adjustments in thermostats on call from Tenant.

 

25.                               In no event will Tenant allow the Premises to
be occupied by more than one (1) person per one hundred fifty (150) rentable
square feet, nor will Tenant install equipment in the Premises of a type or at a
level which adversely affects the temperature range maintained by the Building’s
heating and air conditioning system.

 

26.                               Landlord reserves the right to make such other
and reasonable rules and regulations as in its judgment may from time to time be
needed for the safety, care and cleanliness of the Building and for the
preservation of good order therein and will use commercially reasonable efforts
to apply such rules and regulations consistently to all tenants of the Building.

 

27.                               Tenants have the non-exclusive right to use
the bicycle storage area located on the lower level of the Building (the
“Bicycle Storage Area”).  Such right to use the Bicycle Storage Area is
conditioned upon compliance with all rules and regulations which are prescribed
from time to time for the orderly operation and use of the Bicycle Storage Area,
including any rules and regulations posted in the Bicycle Storage Area, and
cooperation in ensuring that tenant’s employees and visitors also comply with
all such rules and regulations.  Landlord reserves the right to prohibit the use
of the Bicycle Storage Area in the event of a default by tenant under the terms
of its lease or any related document.  Tenant’s use of the Bicycle Storage Area
shall be at tenant’s sole risk and tenant acknowledges and agrees that Landlord
shall have no liability whatsoever for damage to the bicycles of tenant, its
employees and/or visitors, or for other personal injury or property damage or
theft relating to or connected with the bicycle storage rights granted herein or
any of tenant’s, its employee’s and/or visitors’ use of the Bicycle Storage
Area.  Landlord specifically reserves the right to change the location, size,
configuration, design, layout and all other aspects of the Bicycle Storage Area
at any time and tenant acknowledges and agrees that Landlord may, without
incurring any liability to tenant and without any abatement of rent, from time
to time, on a temporary basis, or on a permanent basis, close, close-off or
restrict access to the Bicycle Storage Area.  The right to use the Bicycle
Storage Area may not be assigned or in any other way transferred to any other
person or entity.  Tenant acknowledges that the waiver of claims and
indemnification provided in Section 13.01 of the Lease apply to the use of the
Bicycle Storage Area by Tenant, its employees and invitees.

 

28.                               Tenants have the non-exclusive right to use
the shower facilities located on the lower level of the Building (the “Shower
Facilities”).  Such right to use the Shower Facilities is conditioned upon
compliance with all rules and regulations which are prescribed from time to time
for the orderly operation and use of the Shower Facilities, including any
rules and regulations posted in the Shower Facilities, and cooperation in
ensuring that tenant’s employees and visitors also comply with all such
rules and regulations.  Landlord reserves the right to prohibit the use of the
Shower Facilities in the event of a default by tenant under the terms of its
lease or any related document.  Tenant’s use of the Shower Facilities shall be
at tenant’s sole risk and tenant acknowledges and agrees that Landlord shall
have no liability whatsoever to tenant, its employees and/or visitors for
personal injury or property damage or theft relating to or connected with the
rights granted herein with

 

E-4

--------------------------------------------------------------------------------


 

respect to the Shower Facilities or any of tenant’s, its employee’s and/or
visitors’ use of the Shower Facilities.  Landlord specifically reserves the
right to change the location, size, configuration, design, layout and all other
aspects of the Shower Facilities at any time and tenant acknowledges and agrees
that Landlord may, without incurring any liability to tenant and without any
abatement of rent, from time to time, on a temporary basis, or on a permanent
basis, close, close-off or restrict access to the Shower Facilities.  The right
to use the Shower Facilities may not be assigned or in any other way transferred
to any other person or entity.  The Shower Facilities may be used during normal
business hours only, Holidays excepted.  No towel service or other accoutrements
such as soap or shampoo will be provided for the use of the Shower Facilities,
and no such items or any other items of personal property shall remain within
the Shower Facilities after each use thereof.  Tenant acknowledges that the
waiver of claims and indemnification provided in Section 13.01 of the Lease
apply to the use of the Shower Facilities by Tenant, its employees and invitees.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-MISSION STREET LIMITED PARTNERSHIP (“Landlord”) and
JAGUAR HEALTH, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 201 Mission Street, San Francisco, California.

 

1.                                      Letter of Credit.

 

(a)                                 General Provisions.  Concurrently with the
execution of this Lease, Tenant shall deliver to Landlord, as collateral for the
full performance by Tenant of all of its obligations under the Lease and for all
losses and damages Landlord may suffer as a result of Tenant’s failure to comply
with one or more provisions of the Lease, including, but not limited to, any
post lease termination damages under section 1951.2 of the California Civil
Code, a standby, unconditional, irrevocable, transferable letter of credit (the
“Letter of Credit”) in the form of Exhibit H to the Lease and containing the
terms required herein, in the face amount of $475,000.00 (the “Letter of Credit
Amount”), naming Landlord as beneficiary, issued (or confirmed) by a financial
institution headquartered in the United States and acceptable to Landlord (the
“Issuing Bank”), permitting multiple and partial draws thereon from a location
in San Francisco, California (or, alternatively, permitting draws via overnight
courier or facsimile), and otherwise in form acceptable to Landlord in its sole
discretion.  The list of acceptable Issuing Banks is attached to this Lease as
Exhibit H-1.  The Letter of Credit shall be “callable” at sight, permit partial
draws and multiple presentations and drawings, and be otherwise subject to the
Uniform Customs and Practices for Documentary Credits (1993-Rev), International
Chamber of Commerce Publication #500, or the International Standby Practices-ISP
98, International Chamber of Commerce Publication #590.  In the event of an
assignment by Tenant of its interest in the Lease (and irrespective of whether
Landlord’s consent is required for such assignment), the acceptance of any
replacement or substitute letter of credit by Landlord from the assignee shall
be subject to Landlord’s prior written approval, in Landlord’s reasonable
discretion, and the attorney’s fees incurred by Landlord in connection with such
determination shall be payable by Tenant to Landlord within ten (10) Business
Days of billing.  Tenant shall cause the Letter of Credit to be continuously
maintained in effect (whether through replacement, amendment, renewal, amendment
or extension) in the Letter of Credit Amount through the date (the “Final LC
Expiration Date”) that is the later to occur of (x) the date that is ninety (90)
days after the scheduled expiration of the Term and (y) the date that is ninety
(90) days after Tenant vacates the Premises and completes any restoration or
repair obligations.  In furtherance of the foregoing, the Letter of Credit shall
contain a so-called “evergreen provision,” whereby the Letter of Credit will
automatically be renewed unless at least sixty (60) days’ prior written notice
of non-renewal is provided by the Issuing Bank to Landlord; provided, however,
that any final expiration date identified in the Letter of Credit, beyond which
the Letter of Credit shall not automatically renew, shall not be earlier than
the Final LC Expiration Date.  If the Letter of Credit held by Landlord expires
earlier than the Final LC Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the Issuing
Bank), Tenant shall deliver a new or amended Letter of Credit or certificate of
renewal or extension to Landlord not later than thirty (30) days prior to the
expiration date of the Letter of Credit then held by Landlord.  Any renewal,
amended or replacement Letter of Credit shall comply with all of the provisions
of this Section 2.  The Letter of Credit shall be transferable by the
beneficiary (with all transfer costs being the responsibility of Tenant). 
Neither Landlord nor its successors or

 

F-1

--------------------------------------------------------------------------------


 

assigns will be bound by any assignment or encumbrance or attempted assignment
or attempted encumbrance of the Letter of Credit by Tenant in violation of this
Section 2.

 

(b)                                 Drawings under Letter of Credit.  Landlord,
or its then managing agent, without prejudice to any other remedy provided in
the Lease or by Law, shall have the right to draw down an amount up to the face
amount of the Letter of Credit if any of the following shall have occurred or be
applicable:  (i) such amount is due to Landlord under the terms and conditions
of the Lease; or (ii) Tenant is in Default, or would be in Default but Landlord
is precluded under applicable Law from delivering a notice of default to Tenant,
or (iii) Tenant has filed a voluntary petition under the U.S. Bankruptcy Code or
any State bankruptcy code (collectively, “Bankruptcy Code”), or (iv) an
involuntary petition has been filed against Tenant under the Bankruptcy Code, or
(vi) Tenant executes an assignment for the benefit of creditors, or (v) Tenant
is placed into receivership or conservatorship, or becomes subject to similar
proceedings under Federal or State law, or (vii) the Issuing Bank has notified
Landlord that the Letter of Credit will not be renewed or extended through the
Final LC Expiration Date or (viii) Tenant fails to timely provide a replacement
Letter of Credit pursuant to Section 2(a) above (the events described in clauses
(iii), (iv), (v) and (vi) above, collectively, being referred to herein as an
“Insolvency Event”).  Upon any such draw, Landlord may use all or any part of
the proceeds as set forth in this Section 2.

 

(c)                                  Use of Proceeds by Landlord.  The proceeds
of any draw upon the Letter of Credit which are not used to pay for damages
suffered by Landlord (or which Landlord reasonably estimates it will suffer) as
described above (the “Unused Proceeds”) shall constitute Landlord’s sole and
separate property (and not Tenant’s property or the property of Tenant’s
bankruptcy estate).  Landlord may immediately upon any draw permitted hereunder
(and without notice to Tenant except as may be expressly provided in the Lease)
apply or offset the proceeds of the Letter of Credit: (i) against any Rent
payable by Tenant under the Lease that is not paid when due; (ii) against all
losses and damages that Landlord has suffered or that Landlord reasonably
estimates that it may suffer as a result of Tenant’s failure to comply with one
or more provisions of the Lease, including any damages arising under section
1951.2 of the California Civil Code following termination of the Lease;
(iii) against any costs incurred by Landlord permitted to be reimbursed pursuant
to the Lease (including attorneys’ fees) that have not been timely paid by
Tenant; and (iv) against any other amount that Landlord may spend or become
obligated to spend by reason of Tenant’s breach for which Landlord shall be
entitled to seek reimbursement in accordance with the Lease.  Tenant (i) agrees
that (A) Tenant has no property interest whatsoever in the Unused Proceeds, and
(B) the Unused Proceeds shall not be deemed to be or treated as a “security
deposit” under the Security Deposit Laws (defined below), and (ii) waives all
rights, duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws.  Any Unused Proceeds
shall be paid by Landlord to Tenant (x) upon receipt by Landlord of a
replacement Letter of Credit in the full Letter of Credit Amount, which
replacement Letter of Credit shall comply in all respects with the requirements
of this Section 2, or (y) within thirty (30) days after the Final LC Expiration
Date; provided, however, that if prior to the Final LC Expiration Date any
Insolvency Event occurs, then Landlord shall not be obligated to make such
payment of the Unused Proceeds until either all preference issues relating to
payments under the Lease have been resolved and any bankruptcy or reorganization
case has been dismissed, in any case pursuant to a final court order not subject
to appeal or any stay pending appeal.

 

F-2

--------------------------------------------------------------------------------


 

(d)                                 Additional Covenants of Tenant.

 

(i)                                     Replacement of Letter of Credit if
Issuing Bank No Longer Satisfactory to Landlord.  If, at any time during the
Term, Landlord determines that (A) the Issuing Bank is closed for any reason,
whether by the Federal Deposit Insurance Corporation (“FDIC”), by any other
governmental authority, or otherwise, or (B) the Issuing Bank fails to meet any
of the following three ratings standards as to its unsecured and senior,
long-term debt obligations (not supported by third party credit enhancement):
(x) “A2” or better by Moody’s Investors Service, or its successor, (y) “A” or
better by Standard & Poor’s Rating Service, or its successor; or (z) “A” or
better by Fitch Ratings, or its successor, or (C) the Issuing Bank is no longer
considered to be well capitalized under the “Prompt Corrective Action” rules of
the FDIC (as disclosed by the Issuing Bank’s Report of Condition and Income
(commonly known as the “Call Report”) or otherwise), or (D) the Issuing Bank has
been placed into receivership by the FDIC, or has entered into any other form of
regulatory or governmental receivership, conservatorship or other similar
regulatory or governmental proceeding, or is otherwise declared insolvent or
downgraded by the FDIC or other governmental authority (any of the foregoing, an
“Issuing Bank Credit Event”), then, within ten (10) calendar days following
Landlord’s notice to Tenant, Tenant shall deliver to Landlord a new Letter of
Credit meeting the terms of this Section 2 issued by an issuing bank meeting
Landlord’s credit rating standards and otherwise acceptable to Landlord, in
which event, Landlord shall return to Tenant the previously held Letter of
Credit.  If Tenant fails to timely deliver such replacement Letter of Credit to
Landlord, such failure shall be deemed a Default by Tenant under the Lease,
without the necessity of additional notice or the passage of additional grace
periods, entitling Landlord to draw upon the Letter of Credit.

 

(ii)                                  Replacement of Letter of Credit Upon
Draw.  If, as result of any application or use by Landlord of all or any part of
the Letter of Credit, the amount of the Letter of Credit plus any Unused
Proceeds then held by Landlord shall be less than the Letter of Credit Amount,
Tenant shall, within five (5) days thereafter, provide Landlord with additional
Letter(s) of Credit in an amount equal to the deficiency (or a replacement or
amended Letter of Credit in the total Letter of Credit Amount), and any such
additional (or replacement or amended) Letter of Credit shall comply with all of
the provisions of this Section 2; notwithstanding anything to the contrary
contained in the Lease, if Tenant fails to timely comply with the foregoing, the
same shall constitute a Default by Tenant under this Lease, without the
necessity of additional notice or the passage of additional grace periods.

 

(e)                                  Nature of Letter of Credit.  Landlord and
Tenant (1) acknowledge and agree that in no event or circumstance shall the
Letter of Credit or any renewal thereof or substitute therefor or any proceeds
thereof be deemed to be or be treated as a “security deposit” and any Law
applicable to security deposits in the commercial context including
Section 1950.7 of the California Civil Code, as such section now exists or as
may be hereafter amended or succeeded (“Security Deposit Laws”), (2) acknowledge
and agree that the Letter of Credit (including any renewal thereof or substitute
therefor or any proceed thereof) is not intended to serve as a security deposit,
and the Security Deposit Laws shall have no applicability or relevancy thereto,
and (3) waive any and all rights, duties and obligations either party may now
or, in the future, will have relating to or arising from the Security Deposit
Laws.  Tenant hereby waives the provisions of Section 1950.7 of the California
Civil Code and all other provisions of Law, now or hereafter in effect, which
(i) establish the time frame by which Landlord must refund a security deposit
under lease, and/or (ii) provide that Landlord may claim from the Security
Deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed

 

F-3

--------------------------------------------------------------------------------


 

that Landlord may, in addition, claim those sums specified in this Section 2
above and/or those sums reasonably necessary to (a) compensate Landlord for any
loss or damage caused by Tenant’s breach of the Lease or the acts or omission of
Tenant or any other Tenant Related Parties, including any damages Landlord
suffers following termination of the Lease, or (b) compensate Landlord for any
and all damages arising out of, or incurred in connection with, the termination
of this Lease including, without limitation, those specifically identified in
Section 1951.2 of the California Civil Code, all to the extent Landlord is
entitled to recover the same from Tenant pursuant to the terms of the Lease.

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PARKING AGREEMENT

 

This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Office Lease Agreement (the “Lease”) by and between CA-MISSION STREET LIMITED
PARTNERSHIP (“Landlord”) and JAGUAR HEALTH, INC. (“Tenant”) for space in the
Building located at 201 Mission Street, San Francisco, California.

 

1.                                      During the Term, Tenant has the right to
lease from Landlord and Landlord agrees to lease to Tenant one (1) parking space
(the “Space”) for the use of Tenant and Tenant’s clients and their respective
employees in the surface parking lot servicing the Building (the “Parking Lot”),
located adjacent to the Building on the southeast side.  Tenant’s rights under
this Parking Agreement are contingent upon Tenant delivering not less than ten
(10) days’ written notice to Landlord stating its election to lease the Space,
provided that Landlord may permit Tenant to lease the Space prior to the passage
of such ten (10)-day period if such Space is readily available.  Tenant may
elect not to lease the Space by delivering written notice to Landlord, and such
termination will be effective on the last day of the calendar month during which
Tenant delivers such notice, provided that if Landlord receives such notice less
than three (3) days prior to the last day of the month, then such termination
shall be effective on the last day of the following calendar month.  If,
following any such termination described in the foregoing sentence, Tenant may
elect to re-lease the Space (subject to availability) under the terms and
conditions hereof by delivering written notice of such election to Landlord.  In
addition to the Space described above, Tenant may lease from Landlord additional
spaces in the Parking Lot on a month-to-month basis, subject to the
availability, and subject to the terms and conditions of this Parking
Agreement.  The rent for such additional spaces and for the Space (referred to
collectively herein as the “Spaces”) as of the Effective Date is $425.00 per
month for each Space; said rate is subject to adjustment from time to time in
Landlord’s sole but reasonable discretion.  Such charges, if any, shall be
payable in advance to Landlord or such other entity as designated by Landlord,
and shall be sent concurrent with Tenant’s payment of monthly Base Rent to the
address Landlord designates from time to time.  Except as otherwise set forth
herein below, no deductions from such charges, if any, shall be made for days on
which the Parking Lot is not used by Tenant.

 

2.                                      Tenant shall at all times comply with
all applicable ordinances, rules, regulations, codes, laws, statutes and
requirements of all federal, state, county and municipal governmental bodies or
their subdivisions respecting the use of the Parking Lot.  Landlord reserves the
right to adopt, modify and enforce reasonable rules (“Rules”) governing the use
of the Parking Lot from time to time.  Landlord shall provide Tenant with one
(1) parking pass for each of the Spaces, provided that Landlord shall have the
right to require Tenant to place a deposit on each such parking pass and to pay
a fee for any lost or damaged parking pass.  Landlord may refuse to permit any
person who violates such Rules to park in the Parking Lot, and any violation of
the Rules shall subject the car to removal from the Parking Lot following
reasonable notice.  Tenant shall comply with and cause its employees to comply
with all the Rules as well as all reasonable additions and amendments thereto.

 

3.                                      Unless specified to the contrary above,
the Spaces hereunder shall be provided on a non-designated “first-come,
first-served” basis.  Landlord reserves the right to assign other specific
parking spaces, and to reserve other parking spaces for visitors, small cars,
handicapped persons and for other tenants, guests of tenants or other parties,
which assignment and reservation or spaces may be relocated as determined by
Landlord from time to time, and Tenant

 

G-1

--------------------------------------------------------------------------------


 

and persons designated by Tenant hereunder shall not park in any such location
designated for such assigned or reserved parking spaces.

 

4.             Tenant shall not store or permit its employees to store any
automobiles in the Parking Lot without the prior written consent of the
operator.  Except for emergency repairs, Tenant and its employees shall not
perform any work on any automobiles while located in the Parking Lot.  If it is
necessary for Tenant or its employees to leave an automobile in the Parking Lot
overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

 

5.             Landlord shall have the right to temporarily close the Parking
Lot, or certain areas therein in order to perform necessary repairs, maintenance
and improvements to the Parking Lot, and in such events, Landlord shall refund
any prepaid parking fee hereunder for any Spaces affected by such closure,
prorated on a per diem basis.

 

6.             LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO
PERSONS USING THE PARKING LOT OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT BEING
AGREED THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES SHALL
BE AT THE SOLE RISK OF TENANT AND ITS EMPLOYEES.  WITHOUT LIMITING THE
FOREGOING, TENANT HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND
RELINQUISHES ANY AND ALL ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR
PROPERTY DAMAGE OCCURRING TO TENANT ARISING AS A RESULT OF PARKING IN THE
PARKING LOT, OR ANY ACTIVITIES INCIDENTAL THERETO, WHEREVER OR HOWEVER THE SAME
MAY OCCUR, AND FURTHER AGREES THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR
PERSONAL INJURY OR PROPERTY DAMAGE AGAINST LANDLORD OR ANY OF THE LANDLORD
RELATED PARTIES FOR ANY SAID CAUSES OF ACTION.  IN ALL EVENTS, TENANT AGREES TO
LOOK FIRST TO ITS INSURANCE CARRIER AND TO REQUIRE THAT TENANT’S EMPLOYEES LOOK
FIRST TO THEIR RESPECTIVE INSURANCE CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED
IN CONNECTION WITH ANY USE OF THE PARKING LOT.  TENANT HEREBY WAIVES ON BEHALF
OF ITS INSURANCE CARRIERS ALL RIGHTS OF SUBROGATION AGAINST LANDLORD OR LANDLORD
RELATED PARTIES.

 

7.             Tenant shall not assign its rights under this Parking Agreement
or sublease any Space without the consent of Landlord.  Landlord shall have the
right to terminate this Parking Agreement with respect to any Space that Tenant
desires to sublet or assign its rights thereto.

 

8.             Landlord hereby reserves the right to enter into a management
agreement or lease with another entity for the operation of the Parking Lot
(“Operator”).  In such event, Tenant, upon request of Landlord, shall enter into
a parking agreement upon substantially the same terms hereunder with the
Operator and pay the Operator the monthly charge established hereunder, and
Landlord shall have no liability for claims arising through acts or omissions of
the Operator.  It is understood and agreed that the identity of the Operator may
change from time to time during the Term.  In connection therewith, any parking
lease or agreement entered into between Tenant and any Operator shall be freely
assignable by such Operator or any successors thereto.

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF LETTER OF CREDIT

 

Irrevocable Standby Letter Of Credit

 

 

Number:

 

 

 

Issue Date:

 

 

 

BENEFICIARY

 

APPLICANT

 

 

 

CA-MISSION STREET LIMITED PARTNERSHIP

 

 

 

 

c/o LaSalle Investment Management

 

 

 

 

333 W. Wacker Drive, Suite 2300

 

Attention:

 

 

Chicago, IL 60606

 

 

 

 

Attention: Denise Harrison

 

 

 

 

 

 

 

 

 

 

 

EXPIRY

LETTER OF CREDIT ISSUE AMOUNT

 

USD

 

 

DATE:

 

 

LADIES AND GENTLEMEN:

 

AT THE REQUEST AND FOR THE ACCOUNT OF THE ABOVE REFERENCED APPLICANT, WE HEREBY
ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT (THE “LETTER OF CREDIT”) IN YOUR
FAVOR IN THE AMOUNT OF USD         
(                                                    ) AVAILABLE WITH US AT OUR
ABOVE OFFICE BY PAYMENT AGAINST PRESENTATION OF THE FOLLOWING DOCUMENTS:

 

1. A DRAFT DRAWN ON US AT SIGHT MARKED “DRAWN UNDER             BANK,     
STANDBY LETTER OF CREDIT NO.             .”

 

2. THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT AND ANY AMENDMENTS THERETO.

 

3. BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED SIGNATORY
WORDED AS FOLLOWS:

 

“THE AMOUNT OF THE ACCOMPANYING DRAFT REPRESENTS FUNDS DUE AND OWING TO US
PURSUANT TO THE TERMS OF THAT CERTAIN LEASE DATED (PLEASE PROVIDE DATE OF THE
LEASE) BY AND BETWEEN                                       , AS LANDLORD, AND
                            , AS TENANT, (AS SUCH LEASE MAY BE AMENDED, RESTATED
OR REPLACED) OR ANY OTHER AGREEMENT BETWEEN SUCH PARTIES RELATED TO THE LEASE.

 

THIS LETTER OF CREDIT EXPIRES AT OUR ABOVE OFFICE ON                 .  IT IS A
CONDITION OF THIS LETTER OF CREDIT THAT SUCH EXPIRATION DATE SHALL BE DEEMED
AUTOMATICALLY EXTENDED, WITHOUT WRITTEN AMENDMENT, FOR ONE

 

Exhibit H - 1

--------------------------------------------------------------------------------


 

YEAR PERIODS, BUT NOT BEYOND                   (THE “FINAL EXPIRY DATE”) UNLESS
AT LEAST SIXTY (60) DAYS PRIOR TO SUCH EXPIRATION DATE WE SEND WRITTEN NOTICE TO
YOU AT YOUR ADDRESS ABOVE BY OVERNIGHT COURIER OR REGISTERED MAIL WITH COPY OF
SUCH NOTICE SHALL ALSO BE SENT BY OVERNIGHT COURIER OR REGISTERED MAIL TO
SHARTSIS FRIESE LLP, ONE MARITIME PLAZA, 18TH FLOOR, SAN FRANCISCO, CALIFORNIA
94111, ATTENTION: KATHLEEN KEELER BRYSKI (UNLESS THIS LETTER OF CREDIT HAS BEEN
TRANSFERRED) THAT WE ELECT NOT TO EXTEND THE EXPIRATION DATE OF THIS LETTER OF
CREDIT BEYOND THE DATE SPECIFIED IN SUCH NOTICE.

 

UPON OUR SENDING YOU SUCH NOTICE OF THE NON-EXTENSION OF THE EXPIRATION DATE OF
THIS LETTER OF CREDIT, YOU MAY ALSO DRAW UNDER THIS LETTER OF CREDIT, ON OR
BEFORE THE EXPIRATION DATE SPECIFIED IN SUCH NOTICE, BY PRESENTATION OF THE
FOLLOWING DOCUMENTS TO US AT OUR ABOVE ADDRESS:

 

1. A DRAFT DRAWN ON US AT SIGHT MARKED “DRAWN UNDER              BANK,     
STANDBY LETTER OF CREDIT NO.           .”

 

2. THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT AND ANY AMENDMENTS THERETO.

 

3. BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED SIGNATORY
WORDED AS FOLLOWS:

 

“BENEFICIARY HAS RECEIVED NOTIFICATION FROM              BANK,      THAT THIS
LETTER OF CREDIT WILL NOT BE EXTENDED PAST ITS CURRENT EXPIRATION DATE.  THE
UNDERSIGNED FURTHER CERTIFIES THAT (I) AS OF THE DATE OF THIS STATEMENT,
BENEFICIARY HAS NOT RECEIVED A LETTER OF CREDIT OR OTHER INSTRUMENT ACCEPTABLE
TO IT AS A REPLACEMENT; AND (II) BENEFICIARY HAS NOT RELEASED
                        FROM ITS OBLIGATIONS TO BENEFICIARY IN CONNECTION WITH
THAT CERTAIN LEASE DATED (PLEASE PROVIDE LEASE DATE) BETWEEN
                          , AS LANDLORD, AND                         , AS
TENANT, (AS SUCH LEASE MAY BE AMENDED, RESTATED OR REPLACED).

 

MULTIPLE AND PARTIAL DRAWING(S) ARE PERMITTED UNDER THIS LETTER OF CREDIT;
PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT OF ANY PAYMENT(S) MADE UNDER THIS
LETTER OF CREDIT WILL NOT EXCEED THE TOTAL AMOUNT AVAILABLE UNDER THIS LETTER OF
CREDIT.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE TRANSFEREE AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN
UNDER THE LETTER OF CREDIT AT THE TIME OF SUCH TRANSFER.  ANY SUCH TRANSFER
MAY BE EFFECTED ONLY THROUGH              BANK,      AND ONLY UPON PRESENTATION
TO US AT OUR PRESENTATION OFFICE SPECIFIED HEREIN OF A DULY EXECUTED TRANSFER
REQUEST IN THE FORM ATTACHED HERETO AS EXHIBIT A, WITH INSTRUCTIONS THEREIN IN
BRACKETS COMPLIED WITH, TOGETHER WITH THE ORIGINAL OF THIS LETTER OF CREDIT AND
ANY AMENDMENTS THERETO.  EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON
THE REVERSE OF THE ORIGINAL OF THIS LETTER OF CREDIT,

 

Exhibit H - 2

--------------------------------------------------------------------------------


 

AND WE SHALL DELIVER SUCH ORIGINAL TO THE TRANSFEREE.  ALL CHARGES IN CONNECTION
WITH ANY TRANSFER OF THIS LETTER OF CREDIT ARE FOR THE APPLICANT’S ACCOUNT,
PROVIDED THAT PAYMENT OF ANY TRANSFER FEE SHALL NOT BE A CONDITION PRECEDENT TO
THE EFFECTIVENESS OF THE TRANSFER.

 

WE ARE SUBJECT TO VARIOUS LAWS, REGULATIONS AND EXECUTIVE AND JUDICIAL ORDERS
(INCLUDING ECONOMIC SANCTIONS, EMBARGOES, ANTI-BOYCOTT, ANTI-MONEY LAUNDERING,
ANTI-TERRORISM, AND ANTI-DRUG TRAFFICKING LAWS AND REGULATIONS) OF THE U.S. AND
OTHER COUNTRIES THAT ARE ENFORCEABLE UNDER APPLICABLE LAW.  WE WILL NOT BE
LIABLE FOR OUR FAILURE TO MAKE, OR OUR DELAY IN MAKING, PAYMENT UNDER THIS
LETTER OF CREDIT OR FOR ANY OTHER ACTION WE TAKE OR DO NOT TAKE, OR ANY
DISCLOSURE WE MAKE, UNDER OR IN CONNECTION WITH THIS LETTER OF CREDIT
(INCLUDING, WITHOUT LIMITATION, ANY REFUSAL TO TRANSFER THIS LETTER OF CREDIT)
THAT IS REQUIRED BY SUCH LAWS, REGULATIONS, OR ORDERS.

 

WE HEREBY ENGAGE WITH YOU THAT EACH DEMAND PRESENTED UNDER AND IN COMPLIANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF
PRESENTED TOGETHER WITH THE DOCUMENTS SPECIFIED IN THIS LETTER OF CREDIT AT OUR
OFFICE LOCATED AT                                                              ,
ATTENTION:                        ON OR BEFORE THE ABOVE STATED EXPIRY DATE, OR
ANY EXTENDED EXPIRY DATE IF APPLICABLE.  ALTERNATIVELY, YOU MAY MAKE DEMAND FOR
PAYMENT BY FACSIMILE TRANSMISSION AT: (   )    -     AND SIMULTANEOUSLY UNDER
TELEPHONE ADVICE TO: (   )    -    , ATTENTION:                                 
WITH ORIGINAL OF DRAW DOCUMENTS TO FOLLOW BY OVERNIGHT COURIER SERVICE,
PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF
PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS.  DRAFTS
DRAWN UNDER AND IN COMPLIANCE WITH THIS LETTER OF CREDIT WILL BE DULY HONORED
WITHIN TWO (2) BUSINESS DAYS AFTER PRESENTATION.

 

THIS IRREVOCABLE STANDBY LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING.  THIS UNDERTAKING IS INDEPENDENT OF AND SHALL NOT IN ANY WAY BE
MODIFIED, AMENDED, AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT,
CONTRACT OR AGREEMENT REFERENCED HEREIN OTHER THAN THE STIPULATED ICC RULES AND
GOVERNING LAWS.

 

CANCELLATION PRIOR TO EXPIRATION: YOU MAY RETURN THIS LETTER OF CREDIT TO US FOR
CANCELLATION PRIOR TO ITS EXPIRATION PROVIDED THAT THIS LETTER OF CREDIT IS
ACCOMPANIED BY YOUR WRITTEN AGREEMENT TO ITS CANCELLATION.  SUCH WRITTEN
AGREEMENT TO CANCELLATION SHOULD SPECIFICALLY REFERENCE THIS LETTER OF CREDIT BY
NUMBER, CLEARLY INDICATE THAT IT IS BEING RETURNED FOR CANCELLATION AND BE
SIGNED BY A PERSON IDENTIFYING THEMSELVES AS AUTHORIZED TO SIGN FOR YOU.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998, INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 590.

 

Exhibit H - 3

--------------------------------------------------------------------------------


 

Very Truly Yours,

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

 

Exhibit H - 4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

                           ,      

LETTER OF CREDIT NO.

 

TRANSFER REQUEST OF                BANK,

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:

 

DATE:

 

 

TO:

 

 

 

                                     BANK,      

 

 

 

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY OF THE ABOVE DESCRIBED LETTER OF
CREDIT (THE “TRANSFEROR”) HEREBY IRREVOCABLY TRANSFERS ALL ITS RIGHTS UNDER THE
LETTER OF CREDIT AS AMENDED TO THIS DATE (THE “CREDIT”) TO THE FOLLOWING
TRANSFEREE (THE “TRANSFEREE”):

 

 

 

NAME OF TRANSFEREE

 

 

 

 

 

ADDRESS

 

 

BY THIS TRANSFER, ALL RIGHTS OF TRANSFEROR IN THE LETTER OF CREDIT ARE
TRANSFERRED TO THE TRANSFEREE, AND THE TRANSFEREE SHALL BE THE SOLE BENEFICIARY
OF THE LETTER OF CREDIT, POSSESSING ALL RIGHTS PERTAINING THERETO, INCLUDING,
BUT NOT LIMITED TO, SOLE RIGHTS RELATING TO THE APPROVAL OF ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE.  YOU ARE HEREBY IRREVOCABLY INSTRUCTED TO ADVISE FUTURE
AMENDMENT(S) OF THE LETTER OF CREDIT TO THE TRANSFEREE WITHOUT THE TRANSFEROR’S
CONSENT OR NOTICE TO THE TRANSFEROR.

 

ENCLOSED ARE THE ORIGINAL LETTER OF CREDIT AND THE ORIGINAL(S) OF ALL AMENDMENTS
TO DATE.

 

THE TRANSFEROR WARRANTS TO YOU THAT THIS TRANSFER AND THE
TRANSACTION(S) HEREUNDER WILL NOT CONTRAVENE ANY FEDERAL LAWS OR REGULATIONS OF
THE UNITED STATES NOR THE LAWS OR REGULATIONS OF ANY STATE THEREOF.  PLEASE
NOTIFY THE TRANSFEREE OF THIS TRANSFER AND OF THE TERMS AND CONDITIONS OF THE
LETTER OF CREDIT AS TRANSFERRED.  THIS TRANSFER WILL BECOME EFFECTIVE UPON
             BANK’S WRITTEN NOTIFICATION TO THE TRANSFEREE THAT SUCH TRANSFER
WAS EFFECTED.

 

 

 

(TRANSFEROR’S NAME)

 

 

Exhibit H - 5

--------------------------------------------------------------------------------


 

BY:

 

 

 

 

PRINTED NAME:

 

 

 

 

 

TITLE:

 

 

 

 

 

PHONE NUMBER:

 

 

 

THE BANK SIGNING BELOW GUARANTEES THAT THE TRANSFEROR’S SIGNATURE IS GENUINE AND
THAT THE INDIVIDUAL SIGNING THIS TRANSFER REQUEST HAS THE AUTHORITY TO DO SO:

 

 

 

(BANK’S NAME)

 

 

 

BY:

 

 

 

 

PRINTED NAME:

 

 

 

 

 

TITLE:

 

 

 

[A CORPORATE NOTARY ACKNOWLEDGMENT OR A CERTIFICATE OF AUTHORITY WITH CORPORATE
SEAL IS ACCEPTABLE IN LIEU OF A BANK GUARANTEE]

 

Exhibit H - 6

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

ACCEPTED ISSUING BANKS

 

·              Bank of America

 

·              BB&T Co.

 

·              Fifth Third Bank

 

·              JPMorgan Chase Bank

 

·              Northern Trust Bank

 

·              PNC Bank

 

·              US Bank, N.A.

 

·              Wells Fargo Bank

 

·              Bridge Bank

 

H-1-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DISABILITY ACCESS OBLIGATIONS UNDER
SAN FRANCISCO ADMINISTRATIVE CODE CHAPTER 38

 

Before you, as the Tenant, enter into the lease document to which this
Exhibit is attached (whether a new lease or an amendment to an existing lease)
with us, the Landlord, for premises in the building located in San Francisco, CA
and more particularly described in the Lease (the “Property”), please be aware
of the following important information about the Lease:

 

You May Be Held Liable for Disability Access Violations on the Property.  Even
though you are not the owner of the Property, you, as the Tenant, as well as the
Property owner, may still be subject to legal and financial liabilities if the
leased Property does not comply with applicable Federal and State disability
access laws.  You may wish to consult with an attorney prior to entering into
the lease document to make sure that you understand your obligations under
Federal and State disability access laws.  The Landlord must provide you with a
copy of the Small Business Commission Access Information Notice under
Section 38.6 of the Administrative Code in your requested language; a copy of
such Notice is attached hereto in satisfaction of such obligation.  For more
information about disability access laws applicable to small businesses, you may
wish to visit the website of the San Francisco Office of Small Business or call
415-554-6134.

 

The Lease Must Specify Who Is Responsible for Making Any Required Disability
Access Improvements to the Property.  Under the laws of the City of San
Francisco, the lease must include a provision in which you, the Tenant, and the
Landlord agree upon your respective obligations and liabilities for making and
paying for required disability access improvements on the leased Property.  The
Lease must also require you and the Landlord to use reasonable efforts to notify
each other if they make alterations to the leased Property that might impact
accessibility under Federal and State disability access laws.  You may wish to
review those provisions with your attorney prior to entering the lease to make
sure that you understand your obligations under the Lease.

 

PLEASE NOTE: The Property may not currently meet all applicable
construction-related accessibility standards, including standards for public
restrooms and ground floor entrances and exits.

 

By signing below, each party confirms that it has read and understood this
Notice.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

ACCESS INFORMATION NOTICE: ENGLISH

 

[g241251ku13i001.jpg]

 

I-2

--------------------------------------------------------------------------------


 

[g241251ku13i002.jpg]

 

I-3

--------------------------------------------------------------------------------